Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 1 of 82

GARRISON JONES

P,O. Box 188911
: FILED
garrison.jones@outlook.com

Garrison Jones , IN PRO PER OCT 2 3 2020

RK US DISTRICT COURT
EASTE N DiSTRICT OF CALIFORNIA

US DISTRICT COURT aves

 

FOR THE EASTERN DISCTRICT OF CALIFORNIA

GARRISON JONES, No. Case Number 2:19-cv-02374
Plaintiff, KJM-JDP
VS. Plaintiff's Notice Of Ex Parte

Application And Motion To Dismiss
Based On Fraud Upon The Court And
Court Order Of Default And Summary

SOLUTIONS. ECHNOLOGY Judgement Against Defendants
Judge: Peterson
Defendant. Date Action Filed: Nov 25, 2019

Trial Date: Not Yet Set

 

 

Garrison Jones the Plaintiff in the above complain does hereby applies
for a court order of default and Summary Judgement against defendants
Velocity Technology Solutions and their counsel Ogltree Deakins for fraud
upon the court.

Recent documents obtained from the US Department of Labor show
that the plaintiff did not make or file a complaint with this federal agency.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 2 of 82

The defendants and their attorneys knew of the severity of the defendants’
stroke and intentionally exploited the impairments in committing fraud
upon the court. Despite his efforts to return to work in 7 months after his
stroke, he was not able to retain all of the skills needed to continue, this
coupled with the constant harassment of Velocity who was actively stalking
him, he was afraid for his safety and was forced to resign from this position.

The plaintiff despite his efforts was even scolded by the judge at his
disability hearing saying that” he should never had tried to return to work
due to the sever repercussions of his illness”. As such, the plaintiff has
been determined to be disabled since November 18, 2017 and the
defendants’ in all of their illegal civil and criminal violations of the law
were inflicting vicious harm to an individual who was disabled per the rules
and Laws of this country.

So for over 3 years both Ogltree Deakins and Velocity has been inflicting
pain and suffering upon a disable citizen of this country.

The plaintiff did not make or settle any FMLA claims nor did he make any
claims or allegations in his complaint against Velocity (dkt 54 proves this),
however, it is clear the intent of Velocity and Ogltree was to take advantage
of his impairments and disabilities lure an induce him by fraud into an
agreement and release of a phony FMLA complaint where he was
impersonated on the call to the DOL.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 3 of 82

Outlandish, outrageous, unethical, judicial misconduct and above all
criminal. That is what is before the court. Velocity and Ogltree Deakins
have past the threshold of misconduct as we know it and have moved into
disbarment and criminality for these outrageous criminal acts aimed at the
court. It is the continuous fraud upon the court that has been uncovered and
is finally being unraveled.

There is a reason why this statistic rings true

Exhibits - Plaintiff— Defendants
73 0
It’s because they have no Exculpatory evidence that will be in any way
appear in their favor.

Fraud on the court applies to only “the most egregious misconduct
directed to the court itself. Which is exactly what has been done,

The fraud upon the court requires the following elements: “(1) an
intentional fraud; (2) by an officer of the court; (3) which is directed at the
court itself; and (4) in fact deceives the court.

In the case before the court all of these elements have been met and
exceeded by the conduct of Velocity and Ogltree attorneys.

The plaintiff fully understands that false statements and false
documents typically do not constitute fraud upon the court, however them
sum of all the acts committed by the defendants and officers of the court
(attorneys) are for the end result of these acts and that being a document
create for the only purpose to present and deceive the court and the judicial

3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 4 of 82

machinery/process of adjudication of legal proceedings. Which is exactly
what attorneys Anthony Decristoforo, Paul Smith, Jennifer Colvin, Taylor
Rollinson, Ryan T. Mangnum and Christopher Meister set out to do.

This list includes former General Counsel of Velocity Chris Heller, now at
Dentons, as he too is an attorney, office of the court who forego his oath as
attorneys and degenerated to the level of fraud, fraudulent schemes to
deceive the court into making unjust, illegal decisions in their favor.

Their intent was to undermined the machinery of the court system by
the fabrication of evidence, impersonations of the plaintiff, inducement of
public servants, and use the resources of local, state and federal public
servants including judges and magistrates in in their minds this “innovative
legal strategy to create and file fraudulent charges/complaints, then lure
individuals into agreements and settlements also designed to create billable
hours, enhanced retainer and legal fees for a client that is guilty of multiple
violations of local state and federal laws of this country.

They are making the assumption that everybody is “stupid” and that
the web of fraud upon the court can or will never be put together because of
all of the parts and would never be discovered. They were/are wrong. The
cat is out of the bag.

To think that any attorney or defendant would stoop/degenerate so low
as to create and set in motion a scheme of fraud on this level where they
would make an official record of an FMLA complaint with a federal agency
the Department of Labor, use that complaint as part of an illegal agreement
to lure the defendant in to said agreement by fraud and after if later that it

4

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 5 of 82

was discovered to use that fraudulent activity as the main defense in a case
that has not been filed is beyond belief. However, that is exactly the issue
before the court.

This is complete corruption of the judicial process.

The fabrication of evidence is the manufacturing circumstance after an act
is committed ( in this case, the termination of the plaintiff) with the
intention to use as evidence and make it appear it never happen or to appear
to be something that is not by deception.

If the defendants ( velocity would have simply walk away instead of
in just three days after the agreement , they made a deliberate and
vindictive, racially motivated act of racial hatred and continued to harrass
the plaintiff and his family, by filing and appeal with the Arizona Court of
Appeals, we would not be here.

That is no case on record where the defense (in their minds) has
created what they felt was the perfect defense by creating a phony FMLA
claim but an official record at a federal agency and then laid in wait, if and
when it was discovered, they had a defense or “alibi” or escape mechanism
of escape of damages.

The court cannot rule on any other motions in this case as it has been
uncovered and mainly because of the repeated reference to an FMLA claim
and agreement by current counsel, Paul Smith and Anthony Decristoforo,
who have been animi mated about the existence of an FMLA claim that
never existed.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 6 of 82

Just as before when the defendants and their attorneys who were
actively monitoring this case, hiding behind a rock, they were flushed out
and at the last hour filed a motion to dismiss that was denied.

Now when it was put up or shut up and when they had the opportunity to
produce a single shred of evidence, they filed another motion to dismiss
knowing they would not can could not produce an FMLA claim the so
frantically claim existed in writing in the complaint in Northern Illinois.

In the docket specifically (dkt 54) filed one day after the motion to dismiss
where even before defense counsel filed this “silly Motion, he knew this
tactic would surface and filed the entire 27 page complaint from case
number 1L18cv-02388 where the phrase FMLA does not exist in the entire
complaint.

The submission of the complaint shows that counsel was lying and had been
lying about the existence of the FMLA claim in the complaint from the
beginning. This was directed at the court and submitted by intentional
deceit by counsel. A complete fabrication of evidence and fraud upon the
court.

The only reason the plaintiff filed the complaint before the court, is because
of moths of harassment by the defendants from September 2018 until
December 2019 where he was subjected to cyberstalking, unwanted emails
and being black listed in his career by Velocity. They simply wanted to
punish the nigger for exposing our illegal criminal act ivies any way
they could.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 7 of 82

The court can visibly see that as the plaintiff tried to move on and
escape from Velocity, he was stalked and followed. When he lived in
Arizona, there was Velocity filing false charges and harassing him, when he
moved to Illinois after his stroke, there was Velocity filing false charges
with federal government agencies in Illinois, when he began working in
Indiana, there was Velocity filing more false charges, then when he came to
California where he discovered multiple illegal acts by velocity, he began to
stand his ground. If these attorneys want to risk disbarment for billable
hours and revenue, so be it.

The court has the power to Fraud upon the court to enter rulings and
judgements where Fraud upon the court by a plaintiff and a ruling of “with
prejudice” can also be used against defendants in the form of “default: and
Summary Judgements for misconduct clear, convincing equivocal evidence
of fraud upon the court.

It’s their fault that they thought they could continue to hide what they had
done and continue to harrass the plaintiff. It is also the fault of counsel who
made it obvious as to what to look for. Look at the agreement and the

FMLA claim. As a result, since July 2020, the plaintiff has received
responses from multiple state and federal agencies, cultivating with the
documents from the Solicitors office of the Department of Labor that
uncovered the fraud upon this court as well onto the court in Norther
Illinois.

It is clear, there is no statute of limitations on fraud upon the court and it is
expected that the court follow the evidence and the law in making the
judgement against the defendants and Ogltree Deakins as they both are

7

 
18

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 8 of 82

complicit and have been complicit in directing the fraud upon the court
directed at the court.

Elements of Fraud upon the Court

The requisite fraud on the court occurs where “it can be demonstrated,
clearly and convincingly, that a party has sentiently set in motion some
unconscionable scheme calculated to interfere with the judicial system’s
ability impartially to adjudicate a matter by improperly influencing the trier
of fact or unfairly hampering the presentation of the opposing party’s claim
or defense.” Aoude v. Mobil Oil Corp., 892 F.2d 1115, 1118 (1st Cir.

1989).

 

FAUD ON THE COURT AS A BASIS FOR DISMISSAL WITH PREJUDICE
OR DEFAULT:

In December 2019, the plaintiff began to contact multiple state and federal
agencies to inquiry of any false complaints filed by VTS. Specifically he
contacted the US Department of Labor on December 5, 2019. His contact
yielded no information of any contacts by Velocity. At that time, he
thought it was strange as he had developed 5 previous contacts by Velocity
at other agencies.

Especially since he had learned that in one complaint filed by Velocity with
the AZDES, that velocity in May 2018 filed a complaint that the plaintiff
was unable to work. Release his confidential medical record information in
files they maintained to AZDES, along with FMLA documents from the US

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 9 of 82

Department of Labor un what they thought was supporting documentation
of his status of being on approved FMLA medical leave until May 15, 2018.

Plaintiff also learned that Velocity in August 2018 filed an appeal from
hearing on June 22, 2018 that they made the conscious decision and at the
advice of their attorneys Ogltree Deakins, not to attend or testify. This
appeal was denied and dismissed.

Plaintiff still felt uneasy at all of the developments and multiple filings. He
began to contact state and federal agencies to see if any inquiries or
complaints were filed with their agencies, specifically the US Department
of Labor on December 5, 2019 15, days after he had filed his complaint
before the court on November 25, 2019.

His contact with the Department of Labor yielded no such reports. This
again did not sit well because he knew the nature of how Velocity has filed
reports behind his back.

The plaintiff had to endure over 4 months of appeals with the Arizona Court
of Appeals where he filed appeals on all of the false claims and allegations
by Velocity with the last one on November 22, 2019. These false
complaints

1. Termination while on FMLA

2. Unable to work

3. Fraud ( collecting unemployment and working same time)

4. Denied and dismissal of appeal by Velocity

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 10 of 82

After all the appeals were successfully won in his favor, he received
monetary ward he was due and intentionally delayed by all the false claims
by Velocity. It is important to note that Velocity was supposed to attend all
of these appeal hearings and intentionally failed to show up for each
occasion. If anyone had legitimate reason for any of these false claims then
why did they not show up for the hearing?

After more than 160 days after having knowledge of the complaint,
avoiding and failing to respond to waivers, Ogltree Deakins filed motion to
dismiss on May 4, 2020 1 day before default. Among the multiple lies in
his motion he claimed that the FMLA claim had been resolved in a previous
complaint in US District Court in Northern Illinois case number 1:18-cv—
2388.Exhibit 1

This is the beginning of the fraud upon the court. He was adamant that the
current complaint before the court was identical to the previous complaint
and fabricated evidence that it was a duplicate claim/allegation and was
used this fabricated claim as “grounds for dismissal”.

H

In addition he also claimed that the FMLA claim was “settled” This also
was fabrication as there was no FMLA claim or allegation in the complaint
in Northern Illinois but his introduction of these fabrications establishes that
he had conversations with the attorneys previous assigned to that case,
Taylor Rollinson and Jennifer Colvin and was given an extensive brief into
the case and all of the illegal criminal conduct of both Velocity and Ogltree

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 11 of 82

Deakins in connection with the agreement and other criminal activities
conducted.

Counsels introduction of these events/elements show that he is the
transitional component of the fraud upon the court related to the FMLA
claim and all of the events in this motion. His motion for dismissal was
denied and rightfully so as this is just the tip of the extensive elaborate fraud
upon the court as it goes further and deeper.

Counsel is as previously mentioned in the plaintiff's prior pleadings,
counsel sees that they were losing the case before the court and began
“preparing the court for his “Ace in the Hole” where he would present and
offer the illegal agreement as his final defense. However, he has already
violated California Penal Code 134.

The statue is clear where at a person can be guilty of preparing false

evidence even if the evidence never finds its way into a legal proceeding.
Thus, the crime of preparing false evidence can be said to be broader than

the crime of offering false evidence.

Preparing or Offering False Evidence: California PC 132 and PC 134
California law does not look favorably upon any person who prepares or
offers false evidence in any court proceeding. In fact, a person who is found
to have done either act, whether the proceeding is a criminal trial or a civil
trial, can be convicted of a felony under California Penal Code sections 132
or 134.

 

In this case it is clear counsel had did so with the intent to produce it
as evidence in these federal legal proceeding, and he did so with the intent to

11
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 12 of 82

deceive the court into believing duplicity and that the FMLA claims had been
resolve both false.

WHAT he is not sharing is the fact that in complicit, criminal conduct by
Velocity and Ogltree Deakins prior where they violated multiple local, state
and federal civil and criminal laws in their quest to achieve the desired end
results of the illegal agreement and release of an FMLA claim that was
fabricated to appear that it was the plaintiff who filed the complaint with the
Department of Labor and the fact that in the process of getting the false
complaint they committed

a. Violation of 18 US Code 1028A Aggravated Identify Theft described
as

The prohibited use of another person specific personal indentifying
information in connection with any federal crime, or any state or local
felony. In this case the felony committed in conjunction was the
violation of r Making False statements18 USC Section 1001, where it
is a felony to make a “false statement” to an agent or agency of the
federal government in connection with a federal matter.

The federal matter is FMLA which is under the jurisdiction of the
federal government, the agency the false statements were made is the
US Department of Labor committed on July 19, 2018 by Shauna
Coleman, Human Resource Director of Velocity Technology
Solutions and it was orchestrated by Ogltree Deakins as the crucial
component of the fraud where the intent was to use the Department of
Labor as a unknown pawn in this conspiracy to commit fraud upon the
court.

Making false statements (18 U.S.C. § 1001) is the common name for the United
States federal process crime laid out in Section 1001 of Title 18 of the United
States Code, which generally prohibits knowingly and willfully

making false or fraudulent statements, or concealing information, in “any matter
within the jurisdiction" of the federal government of the United States

 

12
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 13 of 82

The court can see from the phony complaint filed with the Department of
Labor.

It is extremely important to go on the record and inform the court that the
plaintiff never, repeat never made a FMLA complaint to the US Department
of Labor at any time. This is entirely a creation by Velocity and Ogltree
Deakins in seeing that the most serious damaging of all the allegations and
claims they early on knew that they had to create conditions that would in
their minds give them an alibi and escape of the charges and that scheme
was to fabricate a FMLA complaint with the Department of Labor,
impersonate the plaintiff, lure him into an agreement and release of and
FMLA claim and complaint that he did not make, by intentionally omitting
any specific information from the agreement ( charge or complaint number)
knowing that the plaintiff suffered from impaired vision and by omitting
this information obtained his signature for the fraudulent release.

EXHIBIT FOIA 1 Department of Labor complaint filed by Velocity
/Ogltree Deakins 3850645 July 19, 2018

It was important to the caller to have the intake person record what Velocity
and Ogltree thought was personal identifying information of the plaintiff to
the complaint to make it appear he made the complaint and appear
authentic.

Note the reference on August 24, 2018 a letter sent to the Department of
Labor by Ogltree attorney Taylor Rollinson.

13
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 14 of 82

1 || EXHIBIT FOIA 2 Department of Labor complaint filed by Velocity
2 ||/Ogltree Deakins 3850645 July 19, 2018

 

 

, || Below is a snapshot from the manifesto/agreement and the files sent to the
. plaintiff.

a 4 ules Tos employment wih te Conan ant
ca he te Aut 6,3 tg talent we
~ me cote en a Eu i Coprunty Conon
| Chae Na, APMIS, SAID, ad SAM, Ar Ci
«Res Dnson Clare No, PUSS ns Darna of Leto Chae No, UP
OS, adh PLA wed wh te Unie Stes Deane of Laty
| ote, he “Cg ad he ll in Ue ust Ct
o |) Nam Ditto les city ec Sih, t,o
ve] CIPI (te Lan

eer,

 

 
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 15 of 82

The court can see that notated on the report underlined are the
references to her and she.

The phrase “her is recorded a total of 9 times in the report.
The phrase “she is recorded a total of 8 times in the report.

Why is this important? It is clear from the conversation that the intake
person at the Department of Labor was speaking with a female and the

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

plaintiff is male

Exhibit T-Mobile-1

15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 16 of 82

TF + -Mobile-

TOTAL DUE

| $992-15

Youre dig auc os Sctud 2°86

Sava gab gett pty caw ane ttt tes,
TO ay Sat te ote Be bee tee

TORE Gaede Ere cig: nA cay athe aca

ALD
: en
we ee ee
; BALANCE FORWARD

$406-°4

+ few Boas “;

AMT, 2010. Aug 16, 20 “9 tot?

Hi Jones,

Here is your statement for August.

Fryoying your neve Galaxy Note8 - Midaight Black -64GR? Thanks for add:ng an
Equipment Installment Plan with your NM3? 201 8 Q3 Samsung Galaxy with Add ai. re,
Details below,

This is what happened since your bast bill:
© 3. elas bt was Flood

Oy, ratte oye ents ond gg $0477

 

PLANS

$9963

SWACE LINES $226,272

Tims month's charges are $156.23 more Your plan includes:
© UR ITED SNtetla AMEN aT ay At
OVE ca ay 40Cy.

_ © Mobde tot scut data tc keep vou
© SNS PIETES ray aeded aVaceD etsthar ots conrucicd af up! 33 specs

Octet eerde ON far

oat bea teat TM ee ONT hee 989

« ¥2 “ave asdec Sobde UNE

Oetails & emo.ca/Pians

 

EQUIPMENT
$9.62

1: ANDSE! = S$ee2

This month's charges are $8,62 more The T-Mabite® app lets you easily:

tog 3 © Pay yor? ba anyiine, arywrere

elo, fle EL U added a Lakaxy Noted « Varig Blac / my AONE aE
CeO atv oe td. saitot ate > Siror tthe par en? © Upyrade yout phone

ae AMO A tte eM ND aL rece

Copy of plaintiff T-Mobile bill from July 17, 2018 — August 16, 2018
showing that as in the billing cycle that he had changed his service, the
previous service was deactivated and new phone number of 916-270-7650

had been activated.

So on July 19, 2018 the call could not have come from his cell number of
918-870-4960 because it had been changed a month earlier.

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 17 of 82

Statement Date: 07/19/18 - 08/11/18
Page: 1 of 4

FIRST
1 Strengthi.
Banking

since

vv

GARRISON JONES
4011 S MONROE MEDICAL PARK BLVD
BLOOMINGTON IN 47403-8000

www. stcb.com * 800-903-7490
(TTY) 866-390-9768

PO. Box 937 « Killeen, Texas 76540

The address on the bank statement of the plaintiff on July 19- August 11,
2018 was the correct address of the plaintiff in Bloomington, Indiana not
Wheaton, Illinois.

They used information from the federal complaint and documents from
AZDES where this was the address on file with that complaint and the
address used on documents and mailings from AZDES during multiple
appeals filed by the plaintiff, never was it the plaintiffs’ physical address
because of the racial stalking of Velocity. Why would anyone give their
physical address to a person or organization that is actively stalking him,
making false allegations of fraud attempting to induce law enforcement to
charge him with a felony? I would be stupid to give them that information
for fear of what they would do.

Again this rang true as this address was not only used on the phony
complain but also later.

They also note from the complaint that the phone number recorded is

17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 18 of 82

916-87040460. while incorrect, it was a typo, but was supposed to be the
plaintiffs’ cellphone number on file at Velocity a number he had for over 15
years.

Unknown to Velocity and Ogltree Deakins, after months of harassing,
blocked phone calls, and finally the last straw was when Velocity and
Ogltree entered his cell number in a fax machine and for over 5 hours
straight, every 15 minutes, the machine re-dialed his number multiple times
until he had the number deactivated in June 2018 with T-Mobile and
changed his number.

AZDES 1

Here is the pattern of fraud and impersonation of the plaintiff that Velocity
and Ogltree Deakins had committed before with the AZDES, In May 2018
they made a false claim that the plaintiff was not able to work, then had a
male employee of Velocity call AZDES,, impersonating the plaintiff and
told them “he was under his doctors care until May 15, 2015. Which just so
happens to match the FMLA certification date on document sent to AZDES
by Velocity HR Director Shauna Coleman in support of their claim that he
was unable to work as he was on approved FMLA Medical leave. Plaintiff
never returned a call to AZDES and made this statement.

18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 19 of 82

Uf yeur leave dure qualify m FLA cave you will ha tix folluw ing coopansbbah ees whale om | MOA leave (only checked bher.ts apply) (L?

¥ Contact Sraura Coamas at Weir shat anfpain tesont arm 1A ake arrangements to cuntive 0) make vu! where
cit the peceuum parents re your health & surance tc mantan hesith benefits atte vos are on leave You have 6 mmemum ida (or, indicate
Sanger penod. ul apyikcshie) grace poncd a whch to cuke prem-um payments If paymer tm not rade amey your grup health asurerce may 26
senoeiied, proréed we nouf, vu 2 wrtag at roast 15 davy before che Sate thet your hea'sh coverage wil apt ut, ef car OfOON. we ERY fats V0.1
share uf the premeams during HMA leave and recover theme payments from sow spre vost twigm fo sore

Yeu arlt be equired 10 une ye avatars ped doh. secotlen.andce ethos leave durng you: EMLA abeeme fb.
mean Oat vie all reanve vou pend leave and Lee ‘eave willl a.so be coneedered protected FMLA foave and counted ageanut yee MLA leave
cattlemear:

Dew to your wishes eatiee the cow pany, you are oonmdered 6 “key employee” as definnt wm the FMIA Aga “hey enplaves,” reetorition 10
employment diay be dees’ following FMLA lowes oe the grounds Shet sack restoration wif couse asbetente. aed gricwous ccanomec inypury to we
We he hove net determined hat cogtonng vou (9 et ployirent af the conctesion of FMLA fence will conse eetmtantal and gnicvout
commomac harm «us

While oan ieeve wou wll be reqpsred to fisnesh es wit periodic repre: af your sates and infeat tu rch to Work every
Clachcare inverval cf porwodic repens, 0s spprrensee 6 tne gatnalen stave. nites s

Of dee circumstances of your leeve change, and yeu ore shit te renere ta werk cariies Gran the dete ndicated on the his form, you wll be coquired
t modify us 6f beast fre workdays pring to the dale yun intend te rupert fer work.

U your eave deca quaiify as FILA heave you will hove the fullowag right atic on FMEA lave

© = You have « ngist under the FMEA for up to 12 weeks of angand iceve in a i 2-moath ponod calculated as
the calender yon: (January - fremmaben)

0 Gxed leave year Sased cn
tas 12-wcuth ponod wenewend forwerd frum the dan of ynt em FRALA lave aay.

v 9 “ralkeng” 12-encath ponod ensured backward Grom tn dats of any FMLA leave eange.

© — Yow have a reght ender the FMLA for up & 26 wenks of unpaid lenve ia « single 12 manth pemad to care fot 4 covered servicarner ber with a welos
we: usv or itiness This nnge t2-moct period commence ca _

o «= Yous health benefins mast be maiatened dinag any panad of unpaid leave ender the same cevistione a of you cumtnwed in work.

© =~ You mst be rea aueed 00 che sac oF on eG.avalant jab wath the samme pay, bemette, and terme en comhteans af emphrymen! or your rewur> {rom
FILA -promcted leave (Lf your heave extends bayand the ened uf yous PMI A cxtsement, yor do nat heave reteen nights uoder $1.4 :

© if you dp eat reuse: 50 wort Gllowiag FMLA leave for e rexsun other that |) Che CORMERARNN, CURERCR. OF Castt Of 8 torions health crrdiean ech
would euic yos © FMLA leave, 2) the connnesnon, rocuronce, of anset of « covered sar vrormember's vences myury or ince wosch would atte
ves (0 FMLA leave. of 5) uller arcumsinncet beyond yuur usetal, you esey be requered to eoumtnecee ue for our shere of huetth insurance pice. «ms
paed un yous detail dunng vine FMEA leave

© if we neve ect afermed vos shene that vo. sue Lee sucteed pad cave winle taking your ungasd FMLA leave extdcment. sun nave the pte © cave

dé, vacation undice ether heave rea concurrent!y wiih yua: enped lanve enttlement, provided you meet any anplceb.¢ reqaircasents

of Ge leave sulcy Applicable conditians retated to the sabsht.:200 of pasd love are rederenced or ant forth below ff yeu do mx mart che rmgerereenl>
fos taking pasd taave, yous remain entitled to wake enpadd FMA jee

 

Fee a ong of comditrams appticatie tc eck vaceton other Ieave axage please refer to evalanie x

__. Appieable cnndibons for ase of pad leave
FMLA leave will begin on February 20, 2018.

12 Weeks of FMLA oxtonds through Way 15, 2018.
A recertification is required by the employee prior to May 1§, 2018.

 

une we ebten the information from you 0: specified shove, we will inform ses, within S badness days whether your leave wil! be deaignated as
FYG.A benve and eount towerds yaur FILA leave entiemeat. if you have any queeéens, please de tut hesitate @ contact:

at
PAPERWORK REDLL TION ACT SUTICE AND P11 IMEC BURDEN SEATBURNT

& o mandanory fer employers rents enginyen wah aciate of thee digialds for FUT A protecte end ther nigh ani reepomnte tes, 22 $C § 519, 27
CER § 823.00) tcp it ws mnnndmery for employer te retam 2 copy of Gun dachosure 10 Mase! record fur “leet yearns. ULC § IE IWCER F E25 8
Paeeen apt ost saqured te ruupend te tus eollecben of infercrteen asian 4 depleye 0 correntty veld OU1K contre canter Ihe Uepartmeat of | ator escheat Pal 4
wil take on womrege of (0 oni Gn eenpensinate to enreplets Uns cath of whe tactedng the wre for rerewag maructent, earheng eneing dete
cowwem, guhanag and mactemmng the date needed, and corngheing snd revues te coMacticn of nfermecce Uva has am) comerem raping tu werden
ethane a Gry ofhes eagant of Gab cathoenen eberention, inchuhag caggumvenn fer reducirg thn burden, scad thew (¢ the Admenetratoe, Wage and tear [vite
8 Dapenmeet of | iow, Roum 9-107, 200 Comneutinn Ave , NW, Wabinggm, OC 20710 OU NOT SEND THE CUMPLETED FORM 10 THE WAGE
AND HOLT DIVISION.

 

He was actively looking for work prior to this alleged call. He was
impersonated by Velocity who made the claim of unable to work.

19
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 20 of 82

The truth is that the plaintiff was terminated on March 15, 2018 and his
physician approved his return to work on March 22, 2018. Velocity had
requested these documents months before and had them in their possession
at the time of this impersonation call.

It is clear that in December 2017 Velocity had this document in their
possession and instead of sending this document to AZDES with the date of
March 22, 2018 as his eligibility to return to work they sent the FMLA
certification document with the date they calculated of May 15, 2018 as the
end of FLA medical leave.

b J Lincoin Tatts to es NE 08114-4066
Financial Groupe rencni com

cxourcoummuancsor mmaaury, ( 97)\— Ziv — 395

TO AVOID DELAY, PLEASE ANSWER ALL QUESTIONS COMPLETELY.
Velocity Technotogy Solutions, inc. IS NOT RESPONSIBLE FOR CHARGES INCURRED FOR COMPLETION OF THIS/
FORM. IT IS THE INSURED'S RESPONSIBILITY TO PROVIDE PROOF OF CONTINUED DISABILITY AT HISHER

 

 

 

 

 

 

 

EXPENSE.
Attending Physician's Statement
1. Patient's Name _Gamison Jones Date of Beth Redacted
2. Diagnosis, Nature of Sickness or injury (Describe complications, if any)
a a o €
ae, 228
3 a) Oate of First Treatment Ufiz ltr #
. b) Date of Most Recent Treatment fz
3 ¢) Frequency of Treetments 2-5,
§ @) Type of Treatment Rendered pbxsctal hartyry
9 ©) Is surgery scheduled? if so, when? if
i 4. The patient hes been continuously Totally Disabled (unable to perform regular jab) from to
3 The patient has been cominuousty Partially Disabled (some restrictions or ight duty) from uber spa weg
i It the patient is still disebled, when should the patient be able to retum to work? pe-eyen /_T/2 Cec @
5 Remarks or Comments: acctaling Lect hte: VL sxbent, Lin gpk Lbanlaculrty.
6. List Restrictions end Limkations. _. 5 ed ‘ : ease ee
eet Lacle-hit ia.

 

7. Physical impeirment.

Ciass 1 — No limtation - capable of heavy work - No restrictions (1-10%):

Class 2 — Medium manual activity (15 — 30%)

Class 3 — Slight limitation of functional capacity. capable of light work (35 - $5%)

Cass 4 — Moderate limitations of functional capacity. capable of sedentery/cterical activity (60 - 70%)
(CHES, Severe limbation of functional capacity, incapable of minimum (sedentary) activity (75 — 100%)
a oerhal je is ( if applicable)

C class Patent is able 10 function under srees and engage in personal relations (no liitatons)

Maoe 9 Gatlant le abla ta finctian in maet of in emnet fetinta Revitatina’

     

 

 

20
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 21 of 82

Upon appeal of these false fraudulent allegations the plaintiff sent the same
document above as proof he was able to work at the appeal hearing.

It is important to note that they made sure the AZDES representative
recorded the plaintiffs’ phone number in the adjudication to in their minds
authenticate the call and associated the call to the plaintiff. This was the
first impersonation and use of the plaintiffs’ personal information to make a
phony claim.

Exhibit AZDES- 1

General Adjudication

UB-098 ClaimantSSN: 36; 56 1008 0 (E)

-Isgue: Abic
Basis: Base Period Separation: No
ABILITY TO WORK

BPR:
R6-3-52235.4,

Reaaming and Conclusion
SEE UB 100
Additional Toxt:

CLMT WRITTEN STATEMENT:
UB436 SENT ON 4/19/18 DUE BA.
cK
SEE UB~436R IN ONBASE RECD sane “owe

. . . fe cL

: CLMT STATES HE HAD A STROKE IN NOVEMBER OF 2017

CLMT IS STILL UNDER DOCTORS CARE UNTIL $/15/18

21

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 22 of 82

Adjudication AZDES May 4, 2018

Velocity had someone impersonate plaintiff and “returned a call
immediately after they had filed a false complaint that the plaintiff was
unable to work. The plaintiff never called AZDES and made a statement
that he was under his doctors care until May 15, 2018

Why would the plaintiff tell AZDES this e when he had been cleared to
return to work on March 22, 2018 and even before that date had been
actively looking for employment after he learned he had been terminated by

Velocity on March 15, 2018.

The reason is because he did not make this call to AZDES. Shows the court
that with the call to the US Department of Labor they thought if it worked
the last time, it would work again,

This is the pattern that shows that the defendants and their counsel will
continue these illegal acts until someone steps up and confronts them as the
plaintiff Ha done.

22

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 23 of 82

To: Vishnu Laljie ~ VLALIJTE jhme.org>
Date: 492018 8:42 PM

Subject: Re[2]: Garrison Jones Offer Letter

I need a couple days to go over this with family

Mondav, 09 April 2018, 11:25AM -05:00 from Vishnu Laljie
Vialpes G12 @indeedemail.com:

 

Garrison,
I sent vou an email on Friday that we did get approval from my CFO to extend
vour the offer at 160k. Any word?

Please let me know

Vishnu

23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 24 of 82

General Adjudication
UB-098 Claimant SSN: 361 56 1008 0

Issue: Abic

Basis:

ABILITY TO WORK

BPR;
R6-3-52235.A.

Reaaniting and Conclusion:
SEE UB 100

Additional Tax:

CLMT WRITTEN STATEMENT.

UB436 SENT ON 4/19/18 DUE BACK ON 4narig
SEF UB436R IN ONBASE RECD 4/2/18

CLMT CALL: ON $-4-18 AT 11:22AM PHN: 916-870-4960, LEFT MESSAGE TO RESPOND BY 5.8-
OF CONSEQUENCES,

CLAIMANT RETURNED CALL ON 5-7.

18 BY 11:24AM AND ADVISED
18 AT 1:53PM PHN: 916-870-4960, TIC WITH CLAIMANT:

. CLMT STATES HE HAD A STROKE IN NOVEMBER OF 2017. CLMT IS STILL UNDER DOCTORS CARE UNTIL 5A S18.

24
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 25 of 82

Illinois Address

Phoenix Address

In addition, the address recorded on the complaint was not the address of
the plaintiff at the time of the phony FMLA complaint was filed. That
address is for Dupage PADS a homeless shelter organization where the
plaintiff used that address for mailing purposes only it was not his physical
address in Illinois

The address in Phoenix is an address where the plaintiff used and an
extended stay hotel he stayed at when travelling to cut down on the distance
to the airport to beat the traffic days before traveling as his physical address
was in the path of gridlock travel to the airport, not his physical address
only a mailing address.

. Early on in his employment, his manager Michael Baldwin who he was
told to look out for as he was homosexual, began calling out landmarks near
his home in Arizona, using a GPS software package. The plaintiff felt un-
easy at this and changed his address to a location he used when travelling to
cut down on the distance to the airport, where he knew the manager and was
allowed to receive mail there. The address Velocity had in their files from
early March of 2017 was not the physical address f his residence, it was
always and mailing address as he feared something sinister with these
events.

The address in Wheaton, Illinois was the same situation. This proved to be
true later.

Release letters.

The plaintiff did not write any of the letters sent to any of the agencies to
withdraw or release complaints with any agency. All of those letters were
written and filed by Ogltree Deakins attorneys Taylor Rollinson and
Jennifer Colvin. All except the Department of Labor letter have legitimate

25
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 26 of 82

charge number associated with them. The Department of Labor letter is
intended not to have one.

They were sent to plaintiff from Velocity General Counsel Chris Heller on
August 15, 2018

Fwd: Settlement Documents - CCNFIDENTIAL COMMUNICATION - FOR SETTLEMENT PURPOSES ONLY

Ty de we 78d

Message 105 Garntor. 2018-08-15 REVa6 Settlement Agreement - Cleanodf ("47 KB) & Garson Jones Charge Withdrawal Letter (EEOC Charge No. 44¢-2718-05157)._odf (70 KB}
£ Gamson Jones Charge withdrawal Letter (ACRD Charge No. P'3-0058; (002)._pdf 160 KB) + Gamson Jones Charge \wehdrawal Letter (EEOS Charge NO. 354:20°2-00231).. pdf (29 KB}
& Stpadat.or for Voluntary Dismissal +4) pct (31 KB) & Gamison Jones Charge Wehdrawal Letter (DOL} (C03) psf (:0 KB)

Get Catook fer Ardrad

From: Chris Heller <cfiris nei er. velocitycicud com>
Sent: Wednesday, August 15, 2018 6:51:15 AM
To: Garrison Jones

PL Beeb eke ARIAT OITIAS AAR MEMUAATEARL FAR SE TT CO arart miAnAcre Aa

Even in this email snapshot you can see the Department of Labor letter has
no charge number

26

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 27 of 82

August 16. 2018

U.S. Department of Labor
Wage and Hour Division
219 S Dearbom
Wheaton, Hlimots 60187

Re: DOL Complaint

To Whom It May Concer:

Please accept this letter as my request to withdraw my DOL Complaint. dated May
22. 2018. which I have attached to this letter. The Parties have entered into a settlement
agreement that fully resolves the concerns and allegations raised in my Complaint. Your
prompt and responsible attention to processing this permanent withdrawal is greatly
appreciated.

Sincerely.

As you can see from the letter it states a Department of Labor complaint
filed on May 22, 2018 when the plaitiff never filed a complaint n May 22,
2018. They are creating an imaginary audit trail, fabricating evedence of a
Department of Labor FMLA compaint that does not exist, they are making
the date up. As also told to the Department of Labor SOlictor, thi letter
should have been a red flag

1. There was no complaint in March with this letter

2. The address as it appears in the letter is a combinaiton of the
Department of Labor address but also the mailing address of the
plaitiff. They were so frantic to complete the fabricationof evidence
and get this letter to the Department of Labor that they put a Whaeton,
address and zip code on the phoney release letter. It is however notted
at the Department of Labor that a letter from an attorny was received
on August 24, 2018

27
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 28 of 82

WHISARD Complaint Information Form

CP alleges that the requested time she put in with VTS is incorrect to the time she was off on FML.
CP alleges tht she did not ask for certain off and know HAR is trying to covers it tytrack.

Chicago DO received a withdrawal ietter from attorney citing a settlement between CP and her ER.

Contact Log:

08/24/2018 1:43:46 PM FILED-NO ACTION

This letter was days after the agreement of August 16, 2018. They thought
at that time they had pulled off the “ultimate fraud but in the process only
has sunk them into the abyss of more documented federal crimes, this time
instead of the AZDES and Arizona Court of Appeals, their victim is not the
US Department of Labor

All of the legitimate letters have the charge or complaint numbers
associated and contained in the letter, except one, the letter to the
Department of Labor which was sent to the Department of Labor on August
24, 2018 it has no charge letter nor did the agreement have a charge or
complaint number as well.

Agreement 1

In the section in the agreement entitled it is visibly clear that the omission
of a charge number is only associated with what they called only “the

FMLA charge filed with the United States Department of Labor “ because
there was no charge filed by the plaintiff and if it was included, it would
alert the plaintiff, so it was intentionally omitted from the agreement unlike
all the legitimate complaints filed by the plaintiff, this one was camoflauged
between them and they also took advantage of the fact that due to his stroke,
the vison of the plaintiff was seriously impaired.

28
10

li

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 29 of 82

WHEREAS, a dispute cxists regarding Jones’ employment with the Company and the
ending thereof effective August 16, 2018, including the allegations and claims that were
made or that could have been made in Equal Employment Opportunity Commission
Charge Nos. 440-2018-05157, 35A-2018-00231, and 540-2018-001834. Arizona Civil
Rights Division Charge No. P18-0058, Illinois Department of Labor Charge No. 18P-
095, and the FMLA charge filed with the United States Department of Labor,
(collectively, the “Charges”), and the lawsuit filed in United States District Court
Northern District of Illinois titled Jones v. Velocity Technology Solutions, Inc.. et al., No.
1:18-cv-03288 (the “Lawsuit”).

The act of omission of any charge/complaint number in the agreement was
intentional misrepresentation by Ogltree Deakins and fraud, which appears
to be a staple of this organization and Velocity.

Fraudulent intent is the first order of business in any and all dealings.

The court should also be aware that the plaintiff was in 2020 been declared
as “disabled” and disabled as of November 18, 2018 after he suffered a
stroke. This fact also escalates that Velocity and Ogltree Deakins was
taking advantage of the impairments of a disable person in inducing him
into an agreement and release in violation of

CHAPTER 24. (b) PROTECTION OF VULNERABLE ADULTS

(B) includes acts by a person who stands in a position of trust or confidence with a
vulnerable adult or who knows or should know that the vulnerable adult lacks the
capacity to consent that involve obtaining profit or advantage through undue influence,
deception, fraud, intimidation, or breach of fiduciary duty; in this subparagraph,
"fraud" has the meaning given in AS 13.26.324(1) and (2);

Despite his attempt to return to work, an attempt that failed as 6 weeks after he
returned, the plaintiff realized that he was unable to perform the at the same level he
previously attained as a Lawson Supply Chain Consultant. Coupled with the fact that
Velocity who were again stalking him, learned that he was working for Prime
Healthcare in Indiana, he was forced to leave this position, with the main reason being

29
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 30 of 82

velocity’s knowledge of his work place. Because of his high profile experience, it was
a coup for Prime Healthcare to have him employed, yet this bragging also was a death
sentence and served as a location finder for velocity to continue the harassment and
subsequently they used this knowledge to immediately contact AZDES to now claim
he was committing fraud, after they had lost appeal hearing

AZDES documents state “ they learned” that he was employed, the “learned is that
Velocity contacted them and made a false claim of fraud and based solely on the call
by Velocity who gave AZDES the name and location of the organization he was
working for, AZDES made an determination of FRAUD just 3 weeks after he started
this position.

Uneenploy ment inaurande Progen:
_, Beoaltt Paynaont Control, Mall Derg 5893 mo
Ps Ba az Pons, Asana 19008-9728 o D oa opscanensc scent
ae Workforce Adi: intatration
© Bam: 602-364-1211 or 602-364-1213
me DETERMINATION OF OVERPAYMENT

 
  
 

  

o : tee ate Soe

ages PEE ca 4 sauna leigederscie eer cote Gae! a oe Aree 3 sen "yotrdat- re aay steak cee nae Seesetnemmmnse 4
jabt LAR . ‘ Dies:

CBiiment ID: "0014164237

A al Taw

redaced or totaly
beef a offsets to a prior OverpRYEIEDH TOU, EAE
oac mrt hw th en ve en oreo (or bal Donat cottomenss PPA orted of underreported eerings sod is claeiGad 69 . oe

30

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 31 of 82

| HM Ulm :

E3 Monroe Hospital b/ (4 /; / J

Garrison Jones
16152 W Durango St
Goodyear, AZ 85338

 

Re: . Offer of Emptoyment
Dear Mr. Jones,

‘We are pleased to extend this offer to you to join Monroe Hospital as IT Application Analyst - Supply
Chain Management. .

Your starting compensation will be $130,000.00 on an annualized basis, payable bi-weekly. As an
employee of Monroe Hospital, you will be eligible for benefits we offer generally to our employees,

‘ which currently include: Paid Time Off, 401(k), Medical, Dental and Vision for you and your
dependents. All compensation and benefits are, of course, subject to change at any timhe, upon
appropriate notice. :

WHEREAS, a dispute exists regarding Jones’ employment with the Company and the
ending thereof effective August 16, 2018, including the allegations and claims that were
made or that could have been made in Equal Employment Opportunity Commission
Charge Nos. 440-2018-05157, 35A-2018-00231, and 540-2018-001834, Arizona Civil
Rights Division Charge No. P18-0058, Illinois Department of Labor Charge No. 18P-
095, and the FMLA charge filed with the United States Department of Labor.
(collectively, the “Charges”), and the lawsuit filed in United States District Court
Northern District of Illinois titled Jones v. Velocity Technology Solutions, Inc., et al., No.
1:18-cv-03288 (the “Lawsuit”).

31

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 32 of 82

From: Chris Heller <chris.heller@velocitycloud. com>
Sent: Wednesday, May 30, 2018 2:03:27 PM

To: Garrison Jones

Subject: RE: Dept of labor complaint -FMLA

Garrison,

The £E0C investigator has reached out to Velocity regarding using their mediation process to try to resolve this matter.

Is this something that you are interested in exploring?

Please advise if this is an option and we will let the EEOC know that Velocity is willing to use this option.

Regards,
Chris

Chris Heller | SVP & General Counsel | Velocity Technology Solutions, inc.

0 704.593.3423| m 816.678.5162 | f 703.935.4308 | velocitycloud.com

6 See more about Chns Hefer

The plaintiff had moved and began to work for Prime Healthcare in June

2018 and the address in the complaint is what Velocity thought at the time

was his address in Illinois another attempt to make it appear authentic.
Making false statements (18 U.S.C. § 1001

Fabrication of Evidence — Phony FMLA Claim

It is clear that the defendants was using whatever they felt available to them

to create an image of authenticity, they did not care who or what agency or
fraud they had intended to commit or the consequences, their main goal was

32
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 33 of 82

to do whatever they could to put obstacles and images that appear that it
was the plaintiff and not Ogltree and Deakins who were pulling the string

Making false statements (18 U.S.C. § 1001) is the common name for the United
States federal process crime laid out in Section 1001 of Title 18 of the United
States Code, which generally prohibits knowingly and willfully

making false or fraudulent statements, or concealing information, in "any matter
within the jurisdiction" of the federal government of the United States

 

CONCLUSION

Based on the evidence the court can see that the plaintiff did not file a
complaint with the US Department of Labor at no time. This is complete
fabrication of evidence on the part of Velocity and Ogltree Deakins.

There is not possible way he made this contact and provided this
information as his current information cell phone and address had
changed, unknown to both Velocity and Ogltree Deakins.

With the intentional omission of charge numbers, the frantic attempt to
get the release letter to the DOL and visible evidence that every time he
relocated, there was Velocity and Ogltree Deakins continuing to harrass
him and his family and doing everything available to them including the
fabrication of events, complaints, evidence show that they have
degenerated to a level of disbarment for what they have committed.

The court also needs to be aware that after presenting this evidence to the
Solicitor office of the US DOL, they did not take kindly to what was
presented and has opened an official investigation into this matter.

These are attorneys who are committing intentional fraud upon the court.

33
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 34 of 82

In addition to this motion, the plaintiff had been previously warned by
other attorneys of the unethical illegal tactics of Ogltree Deakins and was
forwarded a link to an article from Arizona Maricopa County as he
recalled some of the same things he had send and read about Ogltree that
mirrored the identical tactics and events of our conversation. In that
article, Ogltree had lost all litigations, advised their client Maricopa
County to commit criminal acts and over billed them and billed them for
resources that performed no work on any cases. The same as they have
done here. The contract with Ogltree was terminated, this shows the
plaintiff is not the only one who has been subjected to this type of
criminal conduct.

Ogltree had the nerve to sue Maricopa County after they were caught
over billing by millions of dollars and advising illegal tactics and
criminal conduct.

The plaintiff respectfully ask the court for an entry of default based on
fraud upon the court against the defendants.

qpope

34

 
case 20f LO pahgypnpladedr BRE OGY E ce

 

 

WHISARD Complaint Information Form

Most critical act: FMLA

 

Employment Information Payroll Information

Job title: Pay rate:

Description of duties: Hours Worked:

Employed From: To: Sun Mon Tue WedThu Fri Sat
Employee status:

Date of Birth: Avg. hrs per day:

Employee age at time of complaint: Days worked per week:

Total hrs per week:

Employee age at time of violation:
proyee ag Pay period:

Time records kept. N

Complaint Notes

CP Jones wishes to file complaint againt Velocity Technology.CP feels that the Company was busy against her her for filing
discrimination complaint regarding FMLA...

CP alleges that she did not received the notification in the required five business days
CP alleges no con conversation was ever held with any Rep from Velocity.

No other documents(e-mail) were received to support provision that is offgered on FMLA.
CP Jones alleges that Human Resource Director Shauna Coleman never mailed anything to her her home.

CP alleges never receiving any FMLA information in the required timeframe that she she did not receive any FmLA
information in the required time frame.

CP feels that company is retaliating against her due to her filing a discriminaiton complaint against Velocity.

_
CP alleges that company is trying to cover there tracks concerning the documents that were lleges that based on the
communicaitons withj Velocity Technology are covring tyheree tracks that they prov idced CP with the documents in regards
to taking FMLA.

CP alleges that Human Resource Shauna Coleman alleges sent e-mail concerning issues of the injury date and year she was
hire. —_

CP alleges that dates that VTS claims were in correct and are trying to cover themselm.

CP states in the letter that she never made any such statement.

CP wishes to file complaint against VTS alleging that company made false claims of her requesting FML.

CP wants it on recordsthat company might try to terminate her for false claim of non compliance with FMLA
_

CP stated that she she attachment of email to support her complainbt. No attachement was included with this complaint.

CP feels that VTS is retaliating against her her for filing discriminaiton compklaint and feel they dropped the ball on providing
the documents on FMLA.

Its CP words against VTS that they

Date: 09/29/2020 3:47:49 PM Customer ID: 3850645 Page 2

 

 
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 36 of 82

 

 

WHISARD Complaint Information Form

CP alleges that the requested time she put in with VTS is incorrect to the time she was off on FML.
CP alleges tht she did not ask for certain off and know HR is trying to covers it tytrack.

Chicago DO received a withdrawal letter from attorney citing a settlement between CP and her ER.

Contact Log:
08/24/2018 1:43:46 PM FILED-NO ACTION
07/19/2018 5:14:44 PM INTAKE ONLY
Date: 09/29/2020 3:47:49 PM Customer ID: 3850645

Page 3

 

 
 

 

Case 2° TB QRYE. LF 10/23/20 Page 37 of 82

WHISARD Complaint Information Form

 

 

 

 

 

U.S. Denartment of Labor
Wage And Hour Division
Complaint (1D: 3894889 Receiving Tucson Area Office Last updated by"S=ygnaneae
Date of Contact: 12/05/2019 Contact Priority: Last updated
Complaint Status: FILED-NO ACTION Contact Type: See customer history log for Contact type(s)
Establishment Information
Name: Velocity Technology Solutions Primary Phone: ext.
Address: Charlotte, NC 28201 Other Phone: ext.
Fax: ext.
Email:
County: Mecklenburg NAIC

Contact Name:

Contact Title:

Estimated # of locations:
Headquarters location:
Branch Name/Location 1:
Branch Namefocation 2:
ER business status:
Estimated $ADV:

Nature of Business:
Interstate Commerce:

Number Of Employees:

Gov. Contract, Fumishes

Gov. Contract, Furnishes services:
Gov. Contract, Performs construction:
Gov. Contract, Other contract type:
Gov. Contract, Unknown contract
Est. expiration date of gov.
Estimated EEs affected:

Special Coverage:

Franchise: N

Union Shop: N

ER Exempt? N

22222

 

Person Submitting Information
Name:

 

Jones, Garrison Primary Phone: ext.
Address: PO Bax 1751 C/O Birite Other Phone: ext.
Sacramento, CA, 95812 Fax: ext.
Email:
If not complainant, EE Name:
ls Customer complainant? Y
Verbal permission to use name N Verbal notification of Private Right
Written permission to use name N Action N
Written permission to use name N Relationship:
Alleged Act Alleged Violation From To Notes

 

 

 

 

Date: 09/29/2020 3:47:17 PM

 

Customer ID: 3894889

 

 

Page 1

 

 
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 38 of 82

 

Most critical act:

WHISARD Complaint Information Form

 

Job title:
Description of duties:

Employed From:
Employee status:

Date of Birth:

Complaint Notes

Contact Log:

12/05/2019 7:55:57 AM

12/05/2019 7:49:50 AM

Date: 09/29/2020 3:47:18 PM

 

Employment Information

To:

Employee age at time of complaint:

Employee age at time of violation:

FILED-NO ACTION

INTAKE ONLY

Customer ID: 3894889

Payroll Information

Pay rate:
Hours Worked:

Sun Mon Tue WedThu Fri Sat

Avg. hrs per day:
Days worked per week:

Total hrs per week:
Pay period:

Time records kept: N

The C mailed a letter to Wage & Hour outlining court actions and allegations- they do not appear to be related to Wage &
Hour. An internet search of the firm shows three locations: New York State, North Carolina & Minneapolis. A Whisard
search shows no prior history. Complaint will be GAF/ NFA- ADD Wood 12/05/2019.

Page 2

 

 
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 39 of 82

August 16, 2018

U.S. Department of Labor
Wage and Hour Division
219 S Dearborn

Wheaton, Illinois 60187

Ajvote
Re: DOL Complaint IW COR. 2. S ot
To Whom It May Concern: Ad bo ESS

Please accept this letter as my request to withdraw my DOL Complaint, dated May
22, 2018, which I have attached to this letter. The Parties have entered into a settlement
agreement that fully resolves the concerns and allegations raised in my Complaint. Your
prompt and responsible attention to processing this permanent withdrawal is greatly
appreciated.

Sincerely,

Garrison Jones

NOL hid wok Mes
A Coy | act ble& 60

Mag 12,22] y _
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 40 of 82

garrison. jones@outlook.com

From: Garrison Jones

Sent: Friday, October 9, 2020 6:12 AM
To: WHD-FOIA

Subject: RE: 3850645 letter

Also if you notice that all the other release letters have charge or case numbers
associated except the DOL letter in the directory on my computer.

You will also notice in the agreement snapshot the charge or case number for all the
others is clear except it says

and the FMLA charge filed with the United States

Well if there was a charge sent to them on May 22, 2018 then why is it the only one
that does not have a number and why does your agency show a complaint on July
19, 2018 more than 2 months later ??

66
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 41 of 82

CONFIDENTIAL NEGOTIATED SETTLEMENT
RELEASE

This Negotiated Settlement Agreement and Full Release
Garrison Jones on behalf of himself, his agents, as:
administrators, beneficiaries, and representatives (‘Jor
Solutions, Inc. (the “Company”). Jones and the Comr
referred to as the “Parties.”

WHEREAS, a dispute exists regarding Jones’ employn
ending thereof effective August 16, 2018, including the
made or that could have been made in Equal Employ
Charge Nos. 440-2018-05157, 35A-2018-00231, and 5
Rights Division Charge No. P18-0058, Illinois Departr
095, and the FMLA charge filed with the United
(collectively, the “Charges”), and the lawsuit filed 1
Northern District of Illinois titled Jones v. Velocity Techi
1:18-cv-03288 (the “Lawsuit’).

and in the document filed with the court. They intentionally omitted it because at
the time, I would have caught this as they did not want me to know they had filed
the fraudulent complaint and at the time I was still recovering from my stroke and
only wanted to run as far away from this criminal organization

By ite le lee le be

Garrison Jones Charge Withdrawal Letter (ACRD Charge No. P18-0058) (002).._ BALL AHIB SLT A
Garrison Jones Charge Withdrawal Letter (DOL) (003) BAISOO1B SETA
Garrison Jones Charge Withdrawal Letter (EEOC Charge No. 35A-2018-00231).._ Be ovtila ahr A
Garrison Jones Charge Withdrawal Letter (EEOC Charge No. 440-2018-05157).._ BEd EB ah A
Jones Garrison 2018-08-15 REV#6 Settlement Agreement - Clean BISA SSL A
Stipulation for Voluntary Dismissal (4) BALES2UIB SETA
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 42 of 82

From: Garrison Jones

Sent: Friday, October 9, 2020 6:01 AM
To: WHD-FOIA <WHD-FOIA@DOL.gov>
Subject: RE: 3850645 letter
Importance: High

Also included in your reply under customer ID 385065 on 8/24/2018 where it
states the attorney from Ogltree Deakins sent a with drawl letter to withdraw

the well I have the withdrawal letter. I did not write it , it was written by the
Ogltree attorneys

Now , here is another red flag issue, the letter says it is a withdrawal letter for
complaint filed on May 22, 2018 but you folks did not send me or return any
documents and or complaint filed on May 22, 2018 so how could you folks match
or accept a with drawl letter to a complaint on May 22, 2018 that does not exist.

That should have sent off a red flag as to what complaint is being withdrawn. This
is the extent of the fraud that needs to be addressed. They have gone to extreme
lengths to cover-up this first impersonating me to file a complaint with the DOL
and then sending your agency a fraudulent forged document. I have attached the
letter. Please advise ASAP

The letter is dated 8/15/2018

bat 09/29/2020 3:47:49 PM Customer ID: 3850645
Case 2:19-cv-02374-KJM-JDP_ Document 57 Filed 10/23/20_ Page 43 of 82

WHISARD Complaint Information F

CP alleges that the requested time she put in with VTS is incorrect to the time she wa
CP alleges tht she did not ask for certain off and know HR is trying to covers it tytrac

Chicago DO received a withdrawal letter from attorney citing a settlement between C.

Contact Log:
08/24/2018 1:43:46 PM FILED-NO ACTION
0°/19/2018 $:14:44 PM INTAKE ONLY

 

From: Garrison Jones

Sent: Friday, October 9, 2020 1:47 AM
To: WHD-FOIA <WHD-FOIA@DOL.gov>
Subject: RE: 896928 Complaints

Please see the attached documents that need to be referred to your legal or
fraud department for fraud prosecution, as I did not make the complaint sent to me
on July 19, 2018.

I understand that it is a felony to make false statements and file false reports to a
federal government agency.
Ogletree, DEAKINS, NASH,

Smoak & Stewart, P.C.
2415 East Camelback Road, Suite 800

Arisane SENG

Ohnaniv

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 44 of 82

Garrison Jones,

vs.

Taylor N. Rollinson, IL SBN 6293657

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
155 North Wacker Drive, Suite 4300

Chicago, Illinois 60606
Telephone: 312.558.1220
taylor.rollinson@ogletreedeakins.com

Attorneys for Defendant Velocity Technology Solutions, et al.

UNITED STATES DISTRICT COURT

Plaintiff,

Velocity Technology Solutions, et al.,

Defendant.

 

 

 

FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

No. 1:18-cv-03288
Honorable Ruben Castillo

STIPULATION FOR VOLUNTARY
DISMISSAL

Pursuant to Federal Rule 41(a)(1)(A){ii) of the Federal Rules of Civil Procedure, the
parties request that the above-captioned action be dismissed in its entirety, with prejudice, with
no award of counsel fees or costs by the Court to either side. Plaintiff Garrison Jones has
expressly authorized Velocity Technology Solutions’ legal counsel, Ogletree Deakins, to file this

stipulation for voluntary dismissal with prejudice and the proposed Order with the Court.

yet Pee by

 
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
2415 East Camelback road, Suite 800

Arivans QENIE

Dhaaniv

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 45 of 82

RESPECTFULLY SUBMITTED this day of August 2018.

/s/ Taylor N. Rollinson
One of the Attorneys for Defendant

Garrison Jones Taylor N. Rollinson

705 W. Liberty OGLETREE, DEAKINS, NASH,

Wheaton, Illinois 60187 SMOAK & STEWART, P.C.

garrison jones@outlook.com 155 North Wacker Drive, Suite 4300
Chicago, Illinois 60606
taylor.rollinson@ogletreedeakins.com

Attorneys for Defendant Velocity Technology
Solutions, et al.

 
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 46 of 82

August 16, 2018

U.S. Equal Employment Opportunity Commission
Chicago District Office

500 West Madison St.

Suite 2000

Chicago, IL 60661

Re: EEOC Charge No. 440-2018-05157
To Whom It May Concern:

Please accept this letter as my request to withdraw my EEOC Charge, Number
440-2018-05157, dated May 10, 2018. The Parties have entered into a settlement
agreement that fully resolves the concerns and allegations raised in my charge. Your

prompt and responsible attention to processing this permanent withdrawal is greatly
appreciated.

Sincerely,

Garrison Jones

34178499 1
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 47 of 82

August 16, 2018

U.S. Equal Employment Opportunity Commission
Phoenix District Office

3300 N Central Ave., #690

Phoenix, AZ 85012

Re: EEOC Charge No. 35A-2018-00231

To Whom It May Concern:

Please accept this letter as my request to withdraw my EEOC Charge, Number
35A-2018-00231, dated February 15, 2018, which was duel filed with the Arizona Civil
Rights Division. The Parties have entered into a settlement agreement that fully resolves

the concerns and allegations raised in my charge. Your prompt and responsible attention
to processing this permanent withdrawal is greatly appreciated.

Sincerely,

Garrison Jones

34278768 1
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 48 of 82

August 16, 2018

Ms. Jesse Cuilty
Investigator

Civil Rights Division
Attorney General’s Office
2005 N. Central Avenue
Phoenix, Arizona 85004

Re: |ACRD Charge No. P18-0058
Dear Ms. Cuilty:

Please accept this letter as my request to withdraw my ACRD Charge, Number P18-0058,
dated February 15, 2018, which was duel filed with the Equal Employment Opportunity
Commission. The Parties have entered into a settlement agreement that fully resolves the concerns

and allegations raised in my charge. Your prompt and responsible attention to processing this
permanent withdrawal is greatly appreciated.

Sincerely,

Garrison Jones

34179118 1
_, Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 49 of 82
In addition, I sent last week official complaint letters to DOL office in Chicago and

Sacramento to alert them of this as well
Please create another contact record for this issue and connect it to the above false
complaint or assign a new number rand let me know the new tracking number

Thank you

From: WHD-FOIA [mailto: WHD-FOIA@DOL.gov]
Sent: Wednesday, September 30, 2020 7:09 AM
To: Garrison Jones <garrison.jones@outlook.com>
Subject: 896928 Complaints

Please see attached complaint forms.

Genise &. Coleman

Branch of Document Management
USDOL | Wage and Hour Division
Office: 202.693.1072

From: Garrison Jones <garrison.jones@outlook.com>

Sent: Tuesday, September 29, 2020 1:56 PM

To: (Cine do see WHD-FOIA <WHD-FOIA@DOL.gov>
Subject: Re: 896928 no tesponse

All I need quickly is confirmation that no record exist. That would help immensely
Get Outlook for iOS

From: Garrison Jones <garrison.jones@outlook.com>
Sent: Tuesday, September 29, 2020 10:54:48 AM

To: QR OL _yistPUeiy >; WHD-FOIA <WHD-FOIA@DOL.gov>
Subject: Re: 896928 no tesponse
Thank you

Get Outlook for iOS

Fram: 7

Sent: Tuesday, September 29, 2020 10:14:26 AM

To: WHD-FOIA <WHD-FOIA@DOL.gov>

Ce: garrison.jones@outlook.com <garrison.jones@outlook.com>
Subject: FW: 896928 no tesponse

Wage and Hour:
We are forwarding the requester’s status inquiry to you on their behalf.

Sincerely,
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 50 of 82
Darlene Miller

Darlene Miller| Government Information Specialist, Office of Information Services

Division of Management and Administrative Legal Services (MALS) | Office of the Solicitor

U S Department of Labor | 200 Constitution Avenue NW N2420 | Washington DC 20210

Phone: 202-693-5442 | Fax: 202-693-5389 | Email: miller.darlene@dol.gov | e-FOIAs: foiarequests@dol.gov

From: Garrison Jones <garrison.jones@outlook.com>
Sent: Tuesday, September 29, 2020 12:22 PM

To: FOIARequests <FOIARequests@dol.gov>

Subject: 896928 no tesponse

I have left two messages at the number provided with no response on the request above. There is a court hearing
at the end of this week that was scheduled in response/reply received as to the completion date given.

If I can get someone to simply confirm no such complaint exist will be enough until the formal letter is received
as it is getting close to this date and I need some form of status.

Thank you for your urgent attention
Case 2:19-cv-02374-KJM-JDP Document 57 Filed G(s 51 of 82

CONFIDENTIAL NEGOTIATED SETTLEMENT AGREEMENT AND FULL
RELEASE

This Negotiated Settlement Agreement and Full Release (“Agreement”) is made between
Garrison Jones on behalf of himself, his agents, assigns, heirs, estates, executors,
administrators, beneficiaries, and representatives (“Jones”) and Velocity Technology
Solutions, Inc. (the “Company”). Jones and the Company are sometimes collectively
referred to as the “Parties.”

WHEREAS, a dispute exists regarding Jones’ employment with the Company and the
ending thereof effective August 16, 2018, including the allegations and claims that were
made or that could have been made in Equal Employment Opportunity Commission
Charge Nos. 440-2018-05157, 35A-2018-00231, and 540-2018-001834, Arizona Civil
Rights Division Charge No. P18-0058, Illinois Department of Labor Charge No. 18P-
095, and the FMLA charge filed with the United States Department of Labor,
(collectively, the “Charges”), and the lawsuit filed in United States District Court
Northern District of Illinois titled Jones v. Velocity Technology Solutions, Inc., et al., No.
1:18-cv-03288 (the “Lawsuit”).

NOW THEREFORE, the Parties knowingly and voluntarily agree to the following terms,
promises, and conditions.

1. Settlement Consideration and Payment. As valid and_ sufficient
consideration to which Jones agrees he was not previously entitled for this Agreement

and the promises, obligations, and undertakings described herein, and in full settlement
for any and all damages or relief to which Jones could possibly be entitled from Released

Parties, the Company agrees to pay Jones the gross amount of G@SUEREE

einen GD) (the “Settlement Payment”). The Settlement
Payment shall be allocated and paid as follows:

(a) Wage Income. = for lost wages by check or wire transfer
made payable to Jones, with applicable taxes and other withholdings
withheld. The Company will furnish a W-2 to Jones, which includes this
payment at the appropriate time.

(b) Non-Wage Income. for compensatory non-wage
damages by check or wire made payable to Jones. The Company will issue
an IRS Form 1099 to Jones for this payment.

The Settlement Payment shall be inclusive of all claims for attorneys’ fees (except for the
Attorney Fee Reimbursement expressly provided at the end of this paragraph, as
applicable), expenses, or other costs. Jones acknowledges that the Settlement Amount
shall not be paid until Jones provides an executed 2017 version W-9 to the Company.
The Settlement Payment shall be made promptly after all of the following have occurred:
(a) the Company’s receipt of an executed and effective Agreement; (b) the Company’s
receipt of executed and effective documents that provide for full and final withdrawal of
the Charges and dismissal of the Lawsuit with prejudice; and (c) the receipt of any other
rm)
Case 2:19-cv-02374-KJM-JDP Document 57 iba dodsvers sZpi 82

 

WHISARD Complaint Information Form

 

 

Complaint Status: FILED-NO ACTION Contact Type:

U.S. Department of Labor
Wage And Hour Division
Complaint 'D: 3850645 Receiving Chicago IL District Office Last updated by! * sss
Date of Contact: 07/19/2018 Contact Priority: Last updated

See customer history log for Contact type(s)

 

Establishment Information
Name: Velocity Technology

Address: 1901 Roxborough RD.
Charlotte, NC 28211

County: Mecklenburg He xX LMS

Contact Name: q

Contact Title:
Estimated # of locations:
Headquarters location:

Branch Name/Location 1: S h é Iv LWMéES

Branch Namefocation 2: 3

ER business status:
Estimated $ADV:

Nature of Business:
Interstate Commerce:

Number Of Employees:

Primary Phone: 704-357-7705 ext.
Other Phone: ext.
Fax: ext.
Emait:
NAIC

Gov. Contract, Furnishes

Gov. Contract, Furnishes services:
Gov. Contract, Performs construction:
Gov. Contract, Other contract type:
Gov. Contract, Unknown contract

22222

Est. expiration date of gov.
Estimated EEs affected:
Speciat Coverage:
Franchise: N

Union Shop: N

ER Exempt? N

 

Person Submitting Information

 

 

 

Name: Jones, Garrison Primary Phone: 916-870-4064 of ext.
Address: 705 West Liberty Drive \ Other Phone: ext.
Wheaton, IL, 60187 Fax: ext.
Email: ««
If not complainant, EE Name:
Is Customer complainant? Y
Verbal permission to use name N Verbal notification of Private Right
Whitten permission to use name N Action N
Written permission to use name N Relationship:
Alleged Act Alleged Violation From To Notes
FMLA Discrimination (e.g. disciplinary action)

 

 

Date: 09/29/2020 3:47:49 PM

 

 

Customer ID: 3850645

 

 

Page 1

 

 
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 53 of 82

garrison. jones@outlook.com

From: Garrison Jones <garrison.jones@outlook.com>

Sent: Wednesday, August 15, 2018 5:29 AM

To: danielle jones

Subject: Fwd: Settlement Documents - CONFIDENTIAL COMMUNICATION - FOR SETTLEMENT
PURPOSES ONLY

Attachments: Jones Garrison 2018-08-15 REV#6 Settlement Agreement - Clean.pdf; Garrison Jones

Charge Withdrawal Letter (EEOC Charge No. 440-2018-05157).._.pdf; Garrison Jones
Charge Withdrawal Letter (ACRD Charge No. P18-0058) (002).._.pdf; Garrison Jones
Charge Withdrawal Letter (EEOC Charge No. 35A-2018-00231).._.pdf; Stipulation for
Voluntary Dismissal (4).pdf; Garrison Jones Charge Withdrawal Letter (DOL) (003).pdf

Get Outlook for Android

From: Chris Heller <chris.heller@velocitycloud.com>

Sent: Wednesday, August 15, 2018 6:51:15 AM

To: Garrison Jones

Subject: Settlement Documents - CONFIDENTIAL COMMUNICATION - FOR SETTLEMENT PURPOSES ONLY

CONFIDENTIAL COMMUNICATION — FOR SETTLEMENT PURPOSES ONLY

Garrison,
Attached are final copies of the Settlement Agreement and Attachments.
The gross amount is S@MM@P as set forth in the Agreement. Based on the applicable withholding, the net amount you

will receive after signature aes Non-Wage amount and SD Wage amount after applicable

withholding per the below).
The check(s) will be made out to Garrison Jones and will be at the lawyer’s office for the signing.

Per my email yesterday, You will meet with Jennifer Colvin at 3:30 PM on Thursday.
Address is as follows:

Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

155 North Wacker Drive, Suite 4300 | Chicago, IL 60606

It is in a secure building so your name has been provided to security and you will need to check in with them when you
arrive.

Regards,
Chris
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 54 of 82

a) as MESSAGE

es) * b th tte =
Wed 9/30/2020 9:16 AM
Garson Janes < garrison yonesiacuthwok cams
296928

To = forarequesto@ded gov

There is a big problem. I did not make the complaint under your customer
I'd 3850645

The phone number listed with this complaint I got rid of because of harassing phone calls from
my former employer Velocity Technology Solutions.

In September 2019 I began to learn of multiple illegal criminal activity committed by Velocity.
One of them was they impersonated me and made a false allegation to the Arizona Department
of Economic Security claiming I was unable to work where they used that to deny me
unemployment benefits. I informed them as well I never made that call because my physician
had approved me to return to work on 3/23/2018. In their reason for the adverse negative
decision, they claimed I said I was under the care of my doctor until 5/15/2018. This date is the
same date matched on the certification from velocity that they sent to AZDES to claim I was on
fmla and unable to work. There is no way I would yell AZDES that I was under his care when I
was approved to return a month before this date.

They impersonated me. I appealed and won the appeal because I submitted the doctor statement
showing the date of 3/22/2018.

They had this document in their possession and sent the documents when AZDES or the AZ
court of Appeals did not ask for them.

It was all false and fraud. I did however, contact DOL in July 2019 I found out they had filed 4
false claims against me and somehow I knew there was more than what they were telling me.
Thank you
T. - «Mobile- Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20, Page 55 of,82, Page

TOTAL DUE

$202:!5

Your bifl is due by Sep 09, 2018.

Never worry about forgetting to pay, and save money
too. With the AutoPay Discount, you save $5/line (up
to $40) every month. Sign up for AutoPay at tmo.co/
autopay.

Thanes tor paying yout fast bill ot $328. 72,

Jul 17, 2018 - Aug 16, 2018 959508066 loft2

Hi Jones, Job; / é 4

Here is your statement for August.

Enjoying your new Galaxy Note8 - Midnight Black - 64GB? Thanks for adding an
Equipment Installment Plan with your NM32 2018 Q3 Samsung Galaxy with Add a Line.
Details below.

 

 

BAL ANCE FORWARD This is what happened since your last bill:
¢ Your last bill was $222.08

-$ 1 0 6:4 * You made payments totaling $328.72

PL ANS 3 VOICE LINES = $226.23

$996-23
ub

      
 
   
 

This month's charges are $156.23 more Your plan includes:

© Unlimited entertainment streaming at
DVD-quality, 480p.

¢ Mobile hotspot data to keep you
connected at up to 3G speeds.

You have deactivated T-Mobile ONE Unlimited 55
You have added T-Mobile ONE
* (916) 270-7650 has added a Voice line to their plan
Enjoy your T-Mobile ONE Plan

 

 

Details @ t-mo.co/Pians

 

EQUIPMENT
$9.62

1 HANDSET = $8.62

This month's charges are $8.62 more The T-Mobile® app lets you easily:

e P; i a
* (816) 270-7650 added a Galaxy Note8 - Midnight Black - ay your bill anytime/anywhere

64GB that will be fully paid off after 24 monthly payments * Upgrade your phone
* (916)270-7650 recerved NM32 2018 Q3 Samsung Galaxy © Get 24/7 support
with Add a Line of $13.38 Download the app @ t-mo.co/App

 

SERVICES

$94-33

1 TMOBILE ONE PLUS = $14.33 | 1 T-MOBILE SERVICE = $0.00 { 1 OTHER SERVICE = $10.00

This month's charges are $14.33 more ___ Simple Global update:

© We've added additional countries and

¢ You had multiple feature changes. See details on page destinations!

3
¢ Notice: We're updating our Simple Global
international calling rate to $0.25/min

Oetaifs/elignbiltty @ t-mo.co/SGCall

 

ONE-TIME CHARGES

$49-61

4 OTHER ONE-TIME CHARGES = $49.61

* 2 tines had Restore From Suspend of $44.56. See below
for details.
78749

Case 2:19-cv-02374-AJM-JDP sDocumem 57 Filed 10Ridlethent tse 55 07/99/18 - 08/11/18
FIRST pd L— Page: 1 of 4
CONVEMENCE “7/4:

BAriK

A oun Strengthi:
Banking

since

GARRISON JONES
4011 S MONROE MEDICAL PARK BLVD
BLOOMINGTON IN 47403-8000

www.lstcb.com * 800-903-7490
(TTY) 866-390-9768

P.O. Box 937 « Killeen, Texas 76540

Why stay inside when you can go on an adventure this summer? With competitive rates on financing for motorcycles, boats and
RVs; we are dedicated to helping you find the vehicie that meets your recreational travel needs. Apply online or visit your local
banking center today! All loans and collateral subject to approval.

 

 

 

ACCOUNT SUMMARY Balance as of 08/11/18
Account Account Number Balance
THE POWER ACCOUNT ar 1,389.07
STATEMENT SUMMARY

Beginning Balance 07/19/18 .00
Deposits/Misc Credits 2 6,602.29
Withdrawals/Misc Debits 47 §,213.22
Ending Balance 08/11/18 1,389.07
Service Charge .00

 
Case 2:19-cv-02374-KJM-JDP Document 57 onl oe 57 of A

OGLTREE TERMINATION OF CONTRACT MARICOPA COUNTY - 2010

PHOENIX (CN) — Labor law Ogletree, Deakins, Nash, Smoak &
Stewart sued Maricopa County for defamation, claiming the county
removed it from its approved vendor list for outside counsel and
accused it of unethical and criminal conduct.

Ogletree Deakins “was an approved vendor on the county’s list of outside
counsel and was awarded several contracts for legal services” before
September 2010, according to the complaint in Maricopa County Court.

Its clients included Maricopa County Sheriff Joe Arpaio and then-County
Attorney Andrew Thomas.

But the county fired it and removed it from the approved vendor list in a
Sept. 22, 2010 letter signed by County Manager David Smith.

Ogletree says the termination letter “contained false and defamatory
statements including, among other things, accusing Ogletree of
unethical and possibly criminal conduct and of acting in an
unreasonable manner.”

The county also made “unprivileged publications and republications of
the termination letter and the defamatory statements therein, including
causing the defamatory statements to be published by reporters and
intentionally leaking misstatements and half-truths to the media for the
purpose of impugning the integrity and business practices of Ogletree,”
according to the complaint.

John Doran, whose Phoenix law office, Sherman & Howard, represents
Ogletree, told Courthouse News that the lawsuit “is simply a procedural
step that is necessary to preserve rights that we invoked several months
ago.”

Ogletree filed a notice of claim in March, demanding attorney fees and
an apology for the termination letter.

“We continue to work in good faith to resolve all of our issues with the
county,” Doran said.

Maricopa County communications director Cari Gerchick said the county
does not comment on pending or open litigation.

The termination claimed, inter alia, that Ogletree Deakins
improperly expanded “the scope of assignments and
representation, resulting in the wasteful duplication of legal
services and potentially inflated billing,” and that it cost county
taxpayers “more than $5 million in outside counsel legal fees,
($3.2 million of which was paid to Ogletree during the last fiscal
year alone), and Ogletree has yet to prevail in any of the almost a
dozen frivolous lawsuits it has filed against the county and its
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 58 of 82

Board of Supervisors.” (Parentheses in letter.)

The letter also accuses Ogletree of trying “coerce the county into
waiving a conflict of interest that a federal judge described as
unwaivable, causing the judge to chastise the managing partner
of your Phoenix office, Leigh Eric Dowell, for ‘grandstanding’
and trying to ‘browbeat’ the county;”

of “Promising to pay an alleged expert $1,500 every month
regardless of whether the expert provided any services at all, an
arrangement which is a highly questionable use of public funds;”

of “advising and/or allowing the Sheriff’s Office to refuse to
turn over public records sought by subpoena despite apparently
acknowledging that no legal basis existed for this course of
action;”

of “Lacking sufficient transparency in billing, resulting in both
unnecessary expenditure of County staff time to analyze
incomplete information and an increase in the probability of the
cover-up of fraudulent activity;”

and of “Continuously acting in an antagonistic and unprofessional
manner that is not only below the standards of any attorney whose legal
fees are paid for by public money, but at least one judge described as
‘inappropriate, demeaning, and certainly not focused on resolving legal or
factual issues’ and also found to be ‘lacking in civility, unprofessional
and discourteous”.

In its complaint, Ogletree says the county’s false claims “were part of a
baseless campaign to smear the reputation of Ogletree, one of the nation’s
largest and most respected labor and employment law firms.”

It claims the county published the letter “with the intent to damage
Ogletree’s reputation and acted with actual malice when publishing the
defamatory statements.”

Ogletree Deakins wants the county enjoined from republishing the
defamatory remarks, and compensatory and punitive damages for
defamation.
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 59 of 82

Social Security Administration
Retirement, Survivors and Disability Insurance
Notice of Award .
Great Lakes Program Service Center
G00 West Madison Street
Chicago, INinois 60661-2474

Date: = 2A, 2020
nace Raaereng TT REET

ORNs SP 08 CTIOMSMCSPI Teo P

a _ JONES

You are entitled to monthly disability benefits beginning May 2018.
The Date You Became Disabled
We found that you became disabled under our rules on November 18, 2017.

 
 

 

Case 2:19-cv-02374-KJM-JDP oD Ae Eft 82

WHISARD Complaint Information Form

 

 

 

 

 

 

U.S. Department of Labor
Wage And Hour Division
Complaint ID: 3894889 Receiving Tucson Area Office Last updated by”
Date of Contact: 12/05/2019 Contact Priority: Last updated
Complaint Status: FILED-NO ACTION Contact Type: See customer history log for Contact type(s)
Establishment Information
Name: Velocity Technology Solutions Primary Phone: ext.
Address: Charlotte, NC 28201 Other Phone: ext.
Fax: ext.
Email:
County: Mecklenburg NAIC
Contact Name: Gov. Contract, Fumishes N
Contact Title: Gov. Contract, Fumishes services: N
Estimated # of locations: Gov. Contract, Performs construction: N
Headquarters location: Gov. Contract, Other contract type: N
Branch Name/Location 1: Gov. Contract, Unknown contract N
Branch Namefocation 2: Est. expiration date of gov.
ER business status: Estimated EEs affected:
Estimated $ADV: Special Coverage:
Nature of Business: Franchise: N
interstate Commerce: Union Shop: N
Number Of Employees: ER Exempt? N
Person Submitting Information
Name: Jones, Garrison Primary Phone: ext.
Address: PO Box 1751 C/O Birite Other Phone: ext.
Sacramento, CA, 95812 Fax: ext.
Email:
If not complainant, EE Name:
Is Customer complainant? Y
Verbal permission to use name N Verbal notification of Private Right
Written permission to use name N Action N
Written permission to use name N Relationship:
Alleged Act Alleged Violation From To Notes

 

 

 

 

Date: 09/29/2020 3:47:17 PM

Customer ID: 3894889

 

 

 

Page 1

 

 
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 61 of 82

 

 

Most critical act:

WHISARD Complaint Information Form

 

Employment Information

Job title:
Description of duties:

Employed From:

Employee status:

Date of Birth:

To:

Employee age at time of complaint:

Employee age at time of violation:

Complaint Notes

Payroll Information

Pay rate:
Hours Worked:

Sun Mon Tue WedThu Fri Sat

Avg. hrs per day:
Days worked per week:

Total hrs per week:
Pay period:

Time records kept. N

The C mailed a letter to Wage & Hour outlining court actions and allegations- they do not appear to be related to Wage &
Hour. An internet search of the firm shows three locations: New York State, North Carolina & Minneapolis. A Whisard
search shows no prior history. Complaint will be GAF/ NFA- ADD Wood 12/05/2019.

Contact Log:

12/05/2019 7:55:57 AM

12/05/2019 7:49:50 AM

Date: 09/29/2020 3:47:18 PM

FILED-NO ACTION

INTAKE ONLY

Customer !0: 3894889

Page 2

 

 
Case 2:19-0¥-02874-K IMI QP Ap ape Page 62 of 82

 

 

WHISARD Complaint Information Form

 

U.S. Department of Labor
Wage And Hour Division

 

Complaint ID: 3850645
Date of Contact: 07/19/2018

Receiving Chicago IL District Office
Contact Priority:
Complaint Status: FILED-NO ACTION Contact Type:

Last updated by eh irri

 

Last updated
See customer history tog for Contact type(s)

 

Establishment Information
Name: Velocity Technology

Address: 1901 Roxborough RD.
Charlotte, NC 28211

County: Mecklenburg
Contact Name:

Contact Title:

Estimated # of locations:
Headquarters location:
Branch Name/Location 1:
Branch Namefocation 2:
ER business status:
Estimated $ADV:

Nature of Business:
interstate Commerce:

Number Of Employees:

Primary Phone: 704-357-7705 ext.
Other Phone: ext.
Fax: ext.
Email:

NAIC

Gov. Contract, Fumishes

Gov. Contract, Fumishes services:
Gov. Contract, Performs construction:
Gov. Contract, Other contract type:
Gov. Contract, Unknown contract

22222

Est. expiration date of gov.
Estimated EEs affected:
Special Coverage:
Franchise: N

Union Shop: N

ER Exempt? N

 

Person Submitting Information

Name: Jones, Garrison

Primary Phone: 916-870-4060 ext.

 

 

Address: 705 West Liberty Drive Other Phone: ext.
Wheaton, IL, 60187 Fax: ext.
Email:
If not complainant, EE Name:
Is Customer complainant? Y
Verbal permission to use name N Verbal notification of Private Right
Written permission to use name N Action N
Written permission to use name N Relationship:
Alleged Act Alleged Violation From To Notes
FMLA Discrimination (e.g. disciplinary action)

 

 

Date: 09/29/2020 3:47:49 PM

 

 

Customer ID: 3850645

 

 

Page 1

 

 
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 63 of 82

 

 

WHISARD Complaint Information Form

Most critical act: FMLA

 

Employment Information Payroll Information

Job title: Pay rate:

Description of duties: Hours Worked:

Employed From: To: Sun Mon Tue WedThu Fri Sat
Employee status:

Date of Birth: Avg. hrs per day:

Employee age at time of complaint: Days worked per week:

Total hrs per week:

Employee age at time of violation:
Ploy 9 Pay period:

Time records kept. N

Complaint Notes

CP Jones wishes to file complaint againt Velocity Technology.CP feels that the Company was busy against her for filing
discrimination complaint regarding FMLA...

CP alleges that she did not received the notification in the required five business days
CP alleges no conversation was ever held with any Rep from Velocity.

No other documents(e-mail) were received to support provision that is offgered on FMLA.
CP Jones alleges that Human Resource Director Shauna Coleman never mailed anything to her home.

CP alleges never receiving any FMLA information in the required timeframe that she did not receive any FmLA
information in the required time frame.

CP feels that company is retaliating against her due to her filing a discriminaiton complaint against Velocity.

CP alleges that company is trying to cover there tracks concerning the documents that were lleges that based on the
communicaitons with} Velocity Technology are covring tyheree tracks that they prov idced CP with the documents in regards
to taking FMLA.

CP alleges that Human Resource Shauna Coleman alleges sent e-mail concerning issues of the injury date and year she was
hire.

CP alleges that dates that VTS claims were in correct and are trying to cover themselm.

CP states in the letter that she never made any such statement.

CP wishes to file complaint against VTS alleging that company made false claims of her requesting FML.

CP wants it on recordsthat company might try to terminate her for false claim of non compliance with FMLA

CP stated that she attachment of email to support her complainbt. No attachement was included with this compla9int.

CP feels that VTS is retaliating against her for filing discriminaiton compklaint and feel they dropped the ball on providing
the documents on FMLA.

Its CP words against VTS that they

Date: 09/29/2020 3:47:49 PM Customer ID: 3850645 Page 2

 

 
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 64 of 82

 

 

WHISARD Complaint Information Form

CP alleges that the requested time she put in with VTS is incorrect to the time she was off on FML.
CP alleges tht she did not ask for certain off and know HR is trying to covers it tytrack.

Chicago DO received a withdrawal letter from attorney citing a settlement between CP and her ER.

Contact Log:

08/24/2018 1:43:46 PM FILED-NO ACTION

07/19/2018 5:14:44 PM INTAKE ONLY

Date: 09/29/2020 3:47:49 PM Customer ID: 3850645

Page 3

 

 
 

 

 

 

MICHAEL K. JEANES
Chase 2:19-cv-02374-KJM-JDP Document 57 Filed 10t®8fR0o0f Phe Saeectar2Court
By Kristy Kee. Deouty
Date 09/21/2011 Tise 16:28:08
1 Law OrFices Description Amount
208 cat magutunton srncer cove @00 ~ ~~ CASER CU20L1~01 2664 oT
2 "Tevernone aoa) geet. CIV He COMPLAINT ah
FAX: (662) 240-6800
3 John Alan Doran (AZ Bar No. 012112) Tora. HON eceintt NES 13K8 01.0
4 (JDoran@ShermanHoward.com)
Jamey G. Anderson (AZ Bar 024920)
5 (Janderson@ShermanHoward.com)
Attorneys for Plaintiff Ogletree, Deakins, Nash,
6 Smoak & Stewart, P.C.
7 cf
g IN THE SUPERIOR COURT OF THE STATE OF ARIZONA oj
9 IN AND FOR THE COUNTY OF MARICOPA
OGLETREE, DEAKINS, NASH, r
10 |} SMOAK & STEWART, P.C., a South CaseNo. CV2011-017664
il Carolina professional corporation,
2 Plaintiff, COMPLAINT
13 v.
MARICOPA COUNTY, a political
14 subdivision of the State of Arizona,
15 Defendant.
16
17 Plaintiff Ogletree, Deakins, Nash, Smoak & Stewart, P.C. (“Ogletree”), a South
18 || Carolina professional corporation, by and through its undersigned counsel, respectfully
19 || submits its Complaint and affirmatively alleges as follows:
20 1. | Ogletree is a national labor and employment law firm with an office
21 || located in and doing business in Maricopa County, Arizona.
22 2. Defendant Maricopa County (the “County”) is a political subdivision of
23 || the State of Arizona.
24 3. This Court has jurisdiction pursuant to A.R.S. § 12-321 and venue is
25 || proper in this Court.
26 4. Prior to September 2010, Ogletree was an approved vendor on the
27 || County’s list of outside counsel and was awarded several contracts for legal services.
28
48
PHOENIX\I 109243.!

 

 

 

 
Oo 6&6 ND HH FP WD NH

Nm NO NO NY NO HO NHN YN = —|— | —|— 8 OS om
NY HD HA & WO NH | OF OO CO NY KH DH & WO YH KH OC

>
x»

 

 

 

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 66 of 82

5. Pursuant to a letter dated September 22, 2010, and signed by David R.
Smith, County Manager, (the “Termination Letter”) the County terminated Ogletree and
removed Ogletree from the County’s approved list of outside counsel.

6. David R. Smith was acting in his official capacity, for and on behalf of the
County when he drafted and published the Termination Letter.

7. The Termination Letter contained false and defamatory statements
including, among other things, accusing Ogletree of unethical and possibly criminal
conduct and of acting in an unreasonable manner.

8. The defamatory statements contained in the Termination Letter are false.

9. Upon information and belief, the County made unprivileged publications
and republications of the Termination Letter and the defamatory statements therein,
including causing the defamatory statements to be published by reporters and
intentionally leaking misstatements and half-truths to the media for the purpose of
impugning the integrity and business practices of Ogletree.

10. The County, through its agents David Smith, Julie Pace, David Selden,
and Cari Gerchick, repeatedly published the defamatory statements beginning in
January 2011, and continuing to the present, and said publications were not privileged
in any manner.

11. Ogletree has met the jurisdictional prerequisites for suit with respect to the
defamatory conduct alleged herein by filing a timely Notice of Claim in accordance
with A.R.S. § 12-821.01(A). .

12. At the time the defamatory statements were published, the County knew
the defamatory statements were false.

13. At the time the defamatory statements were published, the County acted
with reckless disregard for the strong likelihood that the statements were false.

14. | The defamatory statements were part of a baseless campaign to smear the

reputation of Ogletree, one of the nation’s largest and most respected labor and

PHOENTIX\1 109243.1 2

 

 
 

q Ase 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 67 of 82

1 || employment law firms.

2 15. The County published, or caused to be published, the defamatory

3 || statements with the intent to damage Ogletree’s reputation and acted with actual malice

4 || when publishing the defamatory statements.

5 16. The defamatory statements tended to impeach the honesty, integrity and

6 || reputation of Ogletree and injured Ogletree in its trade and/or profession and are

7 || defamatory per se.

8 17. As a direct and proximate result of the County’s acts, Ogletree has

9 || suffered, and will continue to suffer, damages in an amount to be proven at trial.
10 18. The County’s conduct was intentional and was outrageous, such that a
it trier of fact can infer the intent to injure Ogletree. Therefore, Ogletree is entitled to
12 || recover punitive damages in an amount to be proven at trial.
13 19. In light of the foregoing, Defendants should be enjoined from making
14 || additional defamatory statements regarding Ogletree and/or from further circulating the
15 || defamatory statements.
16 WHEREFORE, Ogletree prays that this Court enter judgment as follows:
17 a. Granting preliminary injunctive relief ordering that the County
18 || immediately cease and desist publishing the defamatory statements or similar or other
19 || defamatory statements;
20 b. | Awarding Ogletree, Deakins, Nash, Smoak & Stewart, P.C. compensatory
21 || damages in an amount to be proven at trial, plus post-judgment interest thereon, at the
22 || legal rate, until paid in full;
23 c. Awarding Ogletree, Deakins, Nash, Smoak & Stewart, P.C. punitive
24 damages in an amount necessary to deter the County and others from engaging in such
25 || tortious conduct, plus post-judgment interest thereon, at the legal rate, until paid in full;
26 d. Awarding Ogletree, Deakins, Nash, Smoak & Stewart, P.C. its taxable
27 costs pursuant to A.R.S. § 12-341, plus interest thereon, at the legal rate, until paid in
V2

PHOENIX\1 109243.1 3

 

 

 

 
 

  
  
  

 

 

Gase 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 68 of 82
1 || full; and
2 e. Awarding Ogletree, Deakins, Nash, Smoak & Stewart, P.C. such other
3 and further relief as the Court deems just and proper.
4
5 DATED this 21* day of September, 2011
6 SHERMAN & HOWARD L.L.C.
7
8 fl~
9 oy G Andere’ a
10 Phoenix, Arigons 850042337
i Ogletree, Deakins, Nash, Smoak &
12 Stewart, P.C.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
A2
PHOENIX 109243.1 4

 

 

 

 
Case ere oro BO) De Arce resect: esALpr Ff mye

FILE MESSAGE
kd te + ty It=g =
Wed 9/30/2020 9:16 AM
marisa Jones <garnsanyenesi@euthaok corn +
896928

To  Fonarequestseindal gov

There is a big problem. I did not make the complaint under your customer
I'd 3850645

The phone number listed with this complaint I got rid of because of harassing phone calls from
my former employer Velocity Technology Solutions.

In September 2019 I began to learn of multiple illegal criminal activity committed by Velocity.
One of them was they impersonated me and made a false allegation to the Arizona Department
of Economic Security claiming I was unable to work where they used that to deny me
unemployment benefits. I informed them as well I never made that call because my physician
had approved me to return to work on 3/23/2018. In their reason for the adverse negative
decision, they claimed I said I was under the care of my doctor until 5/15/2018. This date is the
same date matched on the certification from velocity that they sent to AZDES to claim I was on
fmla and unable to work. There is no way I would yell AZDES that I was under his care when I
was approved to return a month before this date.

They impersonated me. I appealed and won the appeal because I submitted the doctor statement
showing the date of 3/22/2018.

They had this document in their possession and sent the documents when AZDES or the AZ
court of Appeals did not ask for them.

It was all false and fraud. I did however, contact DOL in July 2019 I found out they had filed 4
false claims against me and somehow I knew there was more than what they were telling me.
Thank you
Case 219-0. foe O\Fyfpr conpl aya Page 70 of 82

arrison.jones@outlook.com

 

From: Dodson, Aretha A. - SOL <Dodson.Aretha.A@dol.gov>

Sent: Thursday, October 22, 2020 3:33 AM

To: Garrison Jones

Ce: Oliver, Ramona - SOL; McGirt, Eugene A - WHD; Coleman, Genise E - WHD
Subject: Acknowledgment

Good Day:

Your request has been assigned to the Wage and Hour Division (WHD) with tracking
number 2021-F-00657. When they begin processing it, you will be able to track its progress
at https://efoia.dol.gov/App/CheckStatus.aspx. If you need to contact them about it for any
reason please submit your inquiry through WHD-FOITA@dol.gov or phone 202-693-1004.
In addition, it would be helpful to include the tracking number in the Subject line of any
submission to the agency or to have it available at the time of a call.

Have a wonderful day!

Best,

Cietha Dodson

Government Information Specialist

U.S. Department of Labor Office of the Solicitor

Office of Information Services- Management & Administrative Legal Services
200 Constitution Avenue, NW

Suite N-2424

Washington, DC 20210

Direct Line: (202) 693-5397

Fax: (202) 693-5389

Email: dodson.aretha.a@dol.gov

 
Case 2:19-cv-02374- KJM- JDP oe 57 Filed 40/23/20 Page 71 of 82

8 [ocr y I CE —~4

From: Chnis Heller <chris.heller@velocitycloud. com>
Sent: Wednesday, May 30, 2018 2:03:27 PM

To: Garrison Jones
Subjects RE: Dept of labor complaint -FMLA

Gamson,

The EEOC investigator has reached out to Velocity regarding using their mediation process to try to resalve this matter.
Is this something that you are interested in exploring?

Please advise ff this is an option and we will let the EEOC know that Velocity is willing to use this option,

Regards,

Chis

Chris Heller | SVP & General Counsel | Velocity Technology Solutions, Ine.
© 704.593.3423] m 816.678.5162 | f 703.935.4308 | velocitycloud.com

0 See more about Crs Heller,
T + -Mobile- Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20, Page 72 of 82x

TOTAL DUE

$9902:!5

Your bill is due by Sep 09, 2018.

Never worry about forgetting to pay, and save money
too. With the AutoPay Discount, you save $5/line (up
to $40) every month. Sign up for AutoPay at tmo.co/
autopay.

Thanks for paying you! last orf of $328, 72,

Page
Jul 17, 2018 - Aug 16, 2018 959508066 toft2

Hi Jones,

Here is your statement for August.

Enjoying your new Galaxy Note8 - Midnight Black - 64GB? Thanks for adding an
Equipment Installment Plan with your NM32 2018 Q3 Samsung Galaxy with Add a Line.

Details urn ben Charged ) HSE.

 

BALANCE FORWARD

$406-64

This is what happened since your last bill:
¢ Your last bill was $222.08
¢ You made payments totaling $328.72

pOlg

 

ra

3 VOICE LINES = $226.23

This month's charges are $156.23 more Your pian includes:

© Unlimited entertainment streaming at
OVD-quality, 480p.

© Mobile hotspot data to keep you
connected at up to 3G speeds.

¢ You have deactivated T-Mobile ONE Unlimited 55
* You have added T-Mobile ONE
¢ (916) 270-7650 has added a Voice line to their plan

¢ Enjoy your T-Mobile ONE Plan Details @ t-mo.co/Plans

 

EQUIPMENT
$9.62

1 HANDSET = $8.62

The T-Mobile® app lets you easily:
e Pay your bill anytime/anywhere

This month's charges are $8.62 more
¢ (916) 270-7650 added a Galaxy Note8 - Midnight Black -
64GB that will be fully paid off after 24 monthly payments . © Upgrade your phone

© (916) 270-7650 received NM32 2018 Q3 Samsung Galaxy
with Add a Line of $13.38

¢ Get 24/7 support
Download the app @ t-mo.co/App

 

SERVICES

$94:33

1 T4MOBILE ONE PLUS = $14.33 {| t THMOBILE SERVICE = $0.00 { 1 OTHER SERVICE = $10.00

This month's charges are $14.33 more Simpte Global update:
. . ¢ We've added additional countries and
* Youhad multiple feature changes. See details on page destinations!

3 :
© Notice: We're updating our Simple Global
international calling rate to $0.25/min.

Details/eligibility @ t-mo.co/SGCallt

 

ONE-TIME CHARGES

$49-51

4 OTHER ONE-TIME CHARGES = $49.61

¢ 2lines had Restore From Suspend of $44.56. Sea below
for details,

(% (sy Crt CAMA
Enon ene WDE
Case 2:19-cv-02374-KJM-JDP Document 57 Filed oy 2 of 82

To: Vishnu Laljie <VLALJIE@jhmc.org>
Date: 4/9/2018 8:42 PM

Subject: Re{2]: Garrison Jones Offer Letter

I need a couple days to go over this with family

Monday, 09 April 2018, 11:25AM -05:00 from Vishnu Laljie
vialjieS 6i12@indeedemail.com:

Garrison,
I sent you an email on Friday that we did get approval from my CFO to extend
your the offer at 160k. Any word?

Please let me know

Vishnu

Vishnu Laljie
Director of Talent Acquisition
Jamaica Hospital Medical Center

Email: vialjie@jhmc.org
Phone: 718-206-6863.

http://www. jhmc.org
 

|
g
i

 

Case 2:19-cv-023 /4-KJM-JDP Document 5/7 Filed 10/23/20 Page feet g5419311

F Lincoln pienso fy 4 b

ranctal.com

Financial Groupe an
GROUP CONTINUANCE OF DISABILITY ( 07? \— 4 3 _ 3F x
(PLEASE see FRAUD NOTICES attached) Z
TO AVOID DELAY, PLEASE ANSWER ALL QUESTIONS COMPLETELY.
Velacity Technology Solutions, Inc. 1S NOT RESPONSIBLE FOR CHARGES INCURRED FOR COMPLETION OF THIS

FORM. IT IS THE INSURED'S RESPONSIBILITY TO PROVIDE PROOF OF CONTINUED DISABILITY AT HISHER
EXPENSE.

Attending Physician's Statement
4. Patient's Name _Garrison Jones Date of Birth Redacted
2. Diagnosis, Nature of Sickness or Injury (Describe complications, if any)

ta ‘4 , L/E po ;
hah ” ; :

 

 

3. a) Oate of First Treatment Ufe2 [£e1 #
b) Date of Most Recent Treatment _ te LbLEL
c) Frequency of Treatments 2-Se/eete-be

 

 

d) Type of Treatment Rendered bg izl Lbasieprg:

6) ls surgery scheduled? if so, when?

 

4. The patient has been continuously Totally Disabled (unable to perform regular job) from to
The patient has been continuousty Partially Disabled (some restrictions or fight duty) from a fez ftet'0 $Au2018
if the patient ts stl disabled, when should the patient be able to return to work? -¢, Z

§, Remarks or Comments: S

 

6, List Restrictions and Limitations:
_areLaclée- lain
7. Physical impairment:

Class 1 — No Rmitation — capable of heavy work — No restrictions (1-10%):

Class 2 — Medium manual activity (15 — 30%)

Class 3 — Slight {imitation of functional capacity, capable of light wark (35 — 55%)

Class 4 ~ Moderate limitations of functional capacity, capable of sedentary/ciertcal activity (60 — 70%)
Coss 3,- Severe limitation of functional capacity, Incapable of minimum (sedentary) actimity (75 — 100%)

b-jAgiial Impairments (if applicable)

C class D Patient Is able to function under stress and engage in personal relations (no limitations)
Class 2 = Patient is able to function in most stress situation & engage in mast interpersonal relations (sight Amitation)
Ciass $ — Patient Is able to engage in limited stress situation & limited interpersonal relations (moderate limitation)
Class 4 — Patient fs unable to engage In st situations or engage In interpersonal relations (marked limitation)
Class § — Patient has significant loss of togical, physiological, persona! & social adjustment (severe fimitations)

Date e/ey/iz-__ Signed Megree(Spedaty Zink. ABeel LA)
, (Morth Day Year) ‘Attefiding Physician, No Stames, please)

StreetAddress 2627 4/ 7% Me

City, State Pht t £2

Phone Number 462 404 s/s 7
Fax Number 62 FL WE }

 

 

 
    

 

   
   

eT Age,

 

 

Lincoln Financial Group ia the marketing name for Lincoin National Corporation and fs affMates. Page 1 of 3
GLC-01450PTD 10/10

 

 

 
 

If your leave dode Guilty 2a FILA chV2 fod itl add hd Calowidy Ceapunianbued Chill CARAS (A HREM Glade IP: ZL

v Contact Shauna Coleman at “hauna-colemanGyveloctyciond.com ta make arrangements to continue to make your share
of the premium payments on your health insurance to maintain health benefits while you are on leave. You have a minimum 30-day (o¢, indicate

grace period i in which to make premium payments. {f payment is not made timely, your group health insurance may be
cancelled, provided we notify you in writing at least 15 days before the date thet your health coverage will lapse, or, at our option, we may pay your
share of the premiums during FMLA leave, and recover these payments from you upon your retum to work.

You will be cequired t2 use your available paid ack, vecation, md/or other leave during your FMLA absence. This
means that you will receive your paid leave and the leave will also be cansidered protected FMLA le FMLA leave and counted against your FMLA leave
entitlement.

Due to your status within tho company, you are considered a “key employee” aa defined in the FMLA. Asa “key employee,” restoration to
employment may be denied following FMLA leave on the grounds that auch restoration will cause substantial and grievous economic injury to us.
We__have/___ have not determined that restoring you to employment at the conclusion of FMLA leave will cause substantial and gricvous
economic harm to us.

While on leave yous will pe renuired ta furnish us with periodic reports of Your sams and intent to retum ta work every

 

 

 

Is he crearnstances of your leave change, and you are eble te retura to work earlier than the date indicated on the this form, you will be required
to notify us at least two workdays prior to the date you intend ¢o report for work.

If your leave does qualify as FMLA leave you will have the following rights while an FMLA leave: e x 2 A
. a=

e =—- You have a right under the FMLA for up to 12 weeks of unpaid leave in a 12-month period calculated as:
the calendar year (January — December).
a fixed leave year based an a"
_ the 12-month period measured forward from the date of your first FMLA leave usage.
v a “rolling” 12-month period measured beckward from the date of any FMLA leave usage.

¢ = You have a right under the FMLA for up to 26 weoks of unpaid leave in a single 12-manth period to care for a covered servicemember with a serious
injury or illness. This single 12-month period commenced on

« Your health benefits must be maintained during any period of uapaid leave under the same canditions aa if you continued to work.

© Yow must be reinstated to the same or an equivalent job with the same pay, benefits, and terms and conditions of employment on your retum from
FMLA-protected leave. (If your leave extends beyand the end of your FMLA entidement, you do not have retum rights under FMLA.)

© — Ifyou do aot retwm to work following FMLA leave for a reason other than: 1) the continuation, recurrence, or onset of a serious health condition which
‘would entitle you to FMLA leave; 2) the continuation, recurreace, or anset of 2 cavered servicemember's serious injury or ilinozs which would entitle
you to FMLA leave; or 3) other circumstances beyond your control, you may be required to reimburse us for our share of health insurance premiums
paid on your behalf during your FMLA leave.

2 — If-we have aot informed you above that you must use acorued paid leave while taking your unpaid FMLA leave entidement, you have the right to bave
__ sick, ___ vacation, and/or__ other leave run concurrently with your unpaid teave eaticlement, provided you meet any applicable requirements
of the leave policy. Appliceble conditions related to the substitution of paid feave are referenced or set forth below. If you do not meet the requirements
for taking paid leave, you romaia entitled to take unpaid FMLA leave.

 

____For a copy of conditions applicable to sick/vacation/other leave usage please refer to available at:
____ Applicable conditions for use of paid leave:
FMLA leave will begin on February 20, 2018. ~N

12 Weeks of FMLA extends through May 15, 2018. \

A recertification is required by the employee prior to May 15, 2018.

 

 

 

 

 

Once we obtain the information from you as specified above, we will inform you, within § business days, whether your leave will be designated as
FMLA leave and count towards your FMLA leave entitlement. Ifyou have any questions, pleaso do not healtate to contact:

at

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT
it 2 mandatory for employers to provide employees with notice of their eligibility for FMLA protection and their rights and responsibilities. 29 U.8.C. § 2617; 29
CFR. § $25.300(b), (c). It is mandatory for employers to retain a copy of this disclosure in their records for three years. 29 U.S.C. § 2616; 29 C.F.R. § 825.500.
Persous are act required to respond to this collection of information unless it displays 2 currently valid OMB contro! number. The Department of Labor estimates that i
will take an average of 10 sinutes for respondents to complete this collection of information, including the time for reviewing instructions, searching oxisting data
sources, gathering sxxi maintaining the data needed, and completing and reviewing the collection of information. If you have any comments regarding this burden
estimate or any other aspect af this collection information, including suggestions for reducing this burden, scnd them ta the Administrator, Wage and Hour Division,
U.S. Department of Labor, Room S-3502, 200 Constitution Ave, NW, Washington, DC 20210. DO NOT SEND THE COMPLETED FORM TO THE WAGE
AND HOUR DIVISION.
Page 2 Form WH-381 Revised February 2013

Exhibit # 05
Case 2:19-cv-02374-KJM-JDP Document 57 Filed Se oe 4 a

Arizona Department of
Economic Security Office Of Appeals

 

1990 W. Camelback Road, Suite 200, Phoenix, AZ 85015, (602) 771-9019
Toll-Free 1-877-528-3330 FAX (602) 257-7056

GARRISON JONES

IN CARE OF BIRTE

PO BOX 1751

SACRAMENTO, CA 95812-1751

Arizona Appeal No. U-1639659-001 Date of Mailing: 10/23/2019

Social Security No. S@qqimaae

 

DECISION OF APPEAL TRIBUNAL
IN FAVOR OF CLAIMANT

 

The last day to file an appeal is | November 22, 2019 . Instructions for filing an

 

appeal are at the end of this decision.

IMPORTANT---THIS |S THE JUDGE’S DECISION REGARDING YOUR CLAIM FOR
UNEMPLOYMENT BENEFITS

The Department of Economic Security provides language assistance free of charge.
For assistance in your preferred language, please call our Office of Appeals (602) 771-
9019 or Toll-Free at 1-877-528-3330.

IMPORTANTE --- ESTA ES LA DECISION DEL JUEZ SOBRE SUS BENEFICIOS DE
SEGURO DE DESEMPLEO
The Department of Economic Security suministra ayuda de los idiomas gratis. Para

recibir ayuda en su idioma preferido, por favor comunicarse con la oficina de
apelaciones (602) 771-9019 o al numero gratuito 1-877-528-3330.

ISSUE:
Was the claimant able to work beginning 4/8/2018?
DECISION:

I reverse the deputy's ruling. The claimant was able to work from 4/8/2018 through
§/19/2018.
Case 2:19-cv-02374-KJM-JDP Document 57 Filed ‘Sal ya q

FINDINGS OF FACT:

The claimant was last employed as a Lead Supply Chain Consultant by a Technology
company in Phoenix, AZ, for approximately one year prior to separating from this job on
3/15/2018.

The claimant was able to work beginning 3/22/2018. There is no documentation which
establishes an inability to work after 3/22/2018.

REASONING AND CONCLUSIONS OF LAW:

The claimant has contested a Determination of Deputy that held the claimant was not
able to work beginning 4/8/2018. .

Arizona Revised Statutes, Section 23-771, provide in pertinent part as follows:

An unemployed individual shall be eligible to receive benefits with
respect to any week only if the department finds that the individual:

* * *

3. Is able to work.
The Arizona Administrative Code, in Section R6-3-52235, provides in pertinent part:
A. General

1. Ability to work, a requisite for eligibility for benefits,
generally means the physical and mental capacity of an
individual to work under circumstances that ordinarily
exist. Thus, ability to work is defined as the possession
of the physical and mental capabilities necessary to the
performance of suitable work for which one is reasonably
fitted. Conversely, inability to work refers to a lack of
physical or mental ability to such a degree as to prevent
the acceptance of work for which one is reasonably fitted
which renders him unemployable.

The evidence presented establishes the claimant's ability to work from 3/22/2018
forward. The claimant did not elect for FMLA but was provided such time by his previous
employer. Their reason for giving the claimant FMLA is insufficient to establish an
inability to work on behalf of the claimant. The claimant has present documents from his
physician which cleared him for work. In the absence of any other evidence which
shows the claimant was unable to work, | find the claimant was able to work during the
time period of 4/8/2018 to 5/19/2018.

Page 2—Arizona Appeal No. U-1639659-001
Case 2:19-cv-02374-KJM-JDP Document 57 bi 10/23/20 ‘d 78 “)

Therefore, | conclude that the claimant's physical condition did allow performance,
under ordinary circumstances, of work for which the claimant is reasonably fitted by
training and experience. Accordingly, the claimant was able to work from 4/8/2019
through 5/19/2018.

D. Whiting
Administrative Law Judge

CASE HISTORY:

Effective Date of Initial Claim: 4/8/2018 Issue Code: 01
Date of Determination: 5/17/2018

Appealed By: Claimant

Date of Hearing: 10/23/2019

Place of Hearing: Teleconferencing from Phoenix, Arizona

Appearances: Claimant

Distribution:

Claimant

BPC PHOENIX Site Code 918-B2

File

dw /db
APPEAL/REOPENING DEADLINE: NOVEMBER 22, 2019

(ESTE DOCUMENTO AFECTA SU ELIGIBILIDAD PARA SEGURO

POR DESEMPLEO. SI! USTED NO LEE INGLES, COMUNIQUESE

CON SU OFICINA LOCAL O BUSQUE QUIEN LE TRADUZCA)
APPEAL AND REOPENING RIGHTS

THIS DECISION WILL BECOME FINAL UNLESS YOU FILE A SIGNED WRITTEN

PETITION FOR REVIEW AND/OR A REQUEST TO REOPEN BY THE APPEAL

DEADLINE DATE.

IF YOU WISH TO APPEAL THIS DECISION OR REQUEST REOPENING:

Page 3—Arizona Appeal No. U-1639659-001
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
2415 East Camelback road, Suite 800

Arivanea Q0M16

Dhaanlv

Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 79 of 82

RESPECTFULLY SUBMITTED this day of August 2018.

 

Garrison Jones

705 W. Liberty

Wheaton, Mlinois 60187
garrison. jones@outlook.com

 

/s/ Taylor N. Rollinson ie
One of the Attorneys for Defendant

Taylor N. Rollinson
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
155 North Wacker Drive, Suite 4300
Chicago, Hlinois 60606
taylor.rollinson@ogletreedeakins.com

   
   

Attomeys for Defendant Velocity Technology
Solutions, et al.

 
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 80 of 82

CONFIDENTIAL NEGOTIATED SETTLEMENT AGREEMENT AND FULL
RELEASE

 

This Negotiated Settlement Agreement and Full Release (“Agreement”) is made between
Garrison Jones on behalf of himself, his agents, assigns, heirs, estates, executors,
administrators, beneficiaries, and representatives (“Jones”) and Velocity Technology
Solutions, Inc. (the “Company”). Jones and the Company are sometimes collectively
referred to as the “Parties.”

WHEREAS, a dispute exists regarding Jones’ employment with the Company and the
ending thereof effective August 16, 2018, including the allegations and claims that were
made or that could have been made in Equal Employment Opportunity Commission
Charge Nos. 440-2018-05157, 35A-2018-00231, and 540-2018-001834, Arizona Civil
Rights Division Charge No. P18-0058, Illinois Department of Labor Charge No. 18P-
095, and the FMLA charge filed with the United States Department of Labor,
(collectively, the “Charges”), and the lawsuit filed in United States District Court
Northern District of Illinois titled Jones v. Velocity Technology Solutions, Inc., et al., No.
1:18-cv-03288 (the “Lawsuit”).

NOW THEREFORE, the Parties knowingly and voluntarily agree to the following terms,
promises, and conditions.

1. Settlement Consideration and Payment. As valid and_ sufficient
consideration to which Jones agrees he was not previously entitled for this Agreement

and the promises, obligations, and undertakings described herein, and in full settlement
for any and all damages or relief to which Jones could possibly be entitled from Released
Parties, the Company agrees to pay Jones the gross amount of QE

(GBB (the “Settlement Payment”). The Settlement
Payment shall be allocated and paid as follows:

(a) Wage Income. @@@P8¥for lost wages by check or wire transfer
made payable to Jones, with applicable taxes and other withholdings
withheld. The Company will furnish a W-2 to Jones, which includes this
payment at the appropriate time.

(b) Non-Wage Income. M009 for compensatory non-wage
damages by check or wire made payable to Jones. The Company will issue
an IRS Form 1099 to Jones for this payment.

The Settlement Payment shall be inclusive of all claims for attorneys’ fees (except for the
Attorney Fee Reimbursement expressly provided at the end of this paragraph, as
applicable), expenses, or other costs. Jones acknowledges that the Settlement Amount
shall not be paid until Jones provides an executed 2017 version W-9 to the Company.
The Settlement Payment shall be made promptly after all of the following have occurred:
(a) the Company’s receipt of an executed and effective Agreement; (b) the Company’s
receipt of executed and effective documents that provide for full and final withdrawal of
the Charges and dismissal of the Lawsuit with prejudice; and (c) the receipt of any other
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 81 of 82

Arizona Department of

Economic Security Office Of Appeals

 

1951 W. Camelback Road, Ste 400, Phoenix, AZ, 85015 (602)771-9019
Toll Free 1(877)528-3330 FAX (602)257-7056

 

DISMISSAL OF APPEAL
GARRISON JONES VELOCITY TECHNOLOGY SOLUTIONS
705 W LIBERTY DR Appeal Staff
WHEATON, IL 60187-4842 OGLETREE DEAKINS NASH SMOAK &
STEWART
ESPLADE CENTER Ill

2415 E CAMELBACK RD STE #800
PHOENIX, AZ 85016
Arizona Appeal No. U-1600605-001 Date of Mailing: 8/20/2018

Social Security No. QED Employer Acct. No. 742801 1-000

IMPORTANT---THIS IS THE JUDGE'S DECISION REGARDING YOUR CLAIM FOR
UNEMPLOYMENT BENEFITS

The Department of Economic Security provides language assistance free of charge. For
assistance in your preferred language, please cali our Office of Appeals (602)771-9019.

IMPORTANTE --- ESTA ES LA DECISION DEL JUEZ SOBRE SUS BENEFICIOS DE SEGURO
DE DESEMPLEO

The Department of Economic Security suministra ayuda de los idiomas gratis. Para recibir ayuda
en su idioma preferido, por favor comunicarse con la oficina de apelaciones (602)77 1-9019.

 

 

NOTICE TO CLAIMANT |

 

aek

YOUR APPEAL HAS BEEN DISMISSED BECAUSE THE EMPLOYER DID NOT ESTABLISH GOO
CAUSE FOR FAILING TO APPEAR AT THE PREVIOUS HEARING.

 

 

eee

Today, I made a separate decision that found the employer did not have good cause for failing to appear at the hearing
scheduled for 6/22/2018 and that the hearing would not be reopened. I am dismissing your appeal because the
Tribunal decision issued 6/22/2018 remains in full force and effect.

You have no right to appeal this dismissal. However, you may request further review of my other decision that you did

not have good cause for failing to appear at the scheduled hearing.
RRR

Richard Ebert
Administrative Law Judge
Case 2:19-cv-02374-KJM-JDP Document 57 Filed 10/23/20 Page 82 of 82

Equal Opportunity Employer/Program *« Under Titles VI and VII of the Civil Rights Act of 1964 (Title VI & VIB), and
the Americans with Disabilities Act of 1990 (ADA), Section 504 of the Rehabilitation Act of 1973, the Age
Discrimination Act of 1975, and Title I of the Genetic Information Nondiscrimination Act (GINA) of 2008; the
Department prohibits discrimination in admissions, programs, services, activities, or employment based on race, color,
religion, sex, national origin, age, disability, genetics and retaliation. The Department must make a reasonable
accommodation to allow a person with a disability to take part in a program, service or activity. For example, this
means if necessary, the Department must provide sign language interpreters for people who are deaf, a wheelchair
accessible location, or enlarged print materials. It also means that the Department will take any other reasonable action
that allows you to take part in and understand a program or activity, including making reasonable changes to an
activity. If you believe that you will not be able to understand or take part in a program or activity because of your
disability, please let us know of your disability needs in advance if at all possible. To request this document in
alternative format or for further information about this policy, please contact the Presiding Administrative Law Judge
at (602)771-9019 or toll-free at 1(877)S28-3330; TTY/TDD Services: 7-1-1. * Free language assistance for DES
services is available upon request.

REPRESENTATION: You may have someone represent you. If you pay the representative, then that person must be
a licensed Arizona attorney or be supervised by one. An employer may also use any employee of the business as its
representative. This office does not provide representatives.

Distribution:

Claimant

Employer Representative

BPC PHOENIX Site Code 918-B2_

Electronic Distribution: +
Employer: ryan. mangum@ogletreedeakins.com J ' &

File

. on | Tee €
Ne
